Exhibit 10.1

 

 

 

 

[ex_169834img001.gif]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

January 17, 2020

 

among

 

HF FOODS GROUP INC., B&R GLOBAL HOLDINGS, INC.
and certain of their Affiliates

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

                                                      

 

JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger

 

 

 

ASSET BASED LENDING

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I Definitions

1

   

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

38

SECTION 1.03

Terms Generally

39

SECTION 1.04

Accounting Terms; GAAP

39

SECTION 1.05

Interest Rates; LIBOR Notifications

40

SECTION 1.06

Effect of Amendment and Restatement; No Novation; Release

40

   

ARTICLE II The Credits

41

   

SECTION 2.01

Commitments

41

SECTION 2.02

Loans and Borrowings

41

SECTION 2.03

Requests for Revolving Borrowings

42

SECTION 2.04

Protective Advances

43

SECTION 2.05

Swingline Loans and Overadvances

44

SECTION 2.06

Letters of Credit

46

SECTION 2.07

Funding of Borrowings

51

SECTION 2.08

Interest Elections.

52

SECTION 2.09

Termination of Commitments; Increase in Revolving Commitments

53

SECTION 2.10

Repayment and Amortization of Loans; Evidence of Debt

54

SECTION 2.11

Prepayment of Loans

55

SECTION 2.12

Fees

57

SECTION 2.13

Interest

58

SECTION 2.14

Alternate Rate of Interest; Illegality

59

SECTION 2.15

Increased Costs

60

SECTION 2.16

Break Funding Payments

61

SECTION 2.17

Withholding of Taxes; Gross-Up

62

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Setoffs

65

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

67

SECTION 2.20

Defaulting Lenders

68

SECTION 2.21

Returned Payments

70

SECTION 2.22

Banking Services and Swap Agreements

71

   

ARTICLE III Representations and Warranties

71

   

SECTION 3.01

Organization; Powers

71

SECTION 3.02

Authorization; Enforceability

71

SECTION 3.03

Governmental Approvals; No Conflicts

71

SECTION 3.04

Financial Condition; No Material Adverse Change

72

SECTION 3.05

Properties

72

SECTION 3.06

Litigation and Environmental Matters

73

SECTION 3.07

Compliance with Laws and Agreements; No Default

73

SECTION 3.08

Investment Company Status

73

SECTION 3.09

Taxes

73

SECTION 3.10

ERISA

73

SECTION 3.11

Disclosure

74

SECTION 3.12

Material Agreements

74

SECTION 3.13

Solvency

74

SECTION 3.14

Insurance

75

SECTION 3.15

Capitalization and Subsidiaries

75

 

-i-

--------------------------------------------------------------------------------

 

 

SECTION 3.16

Security Interest in Collateral

75

SECTION 3.17

Employment Matters

75

SECTION 3.18

Margin Regulations

75

SECTION 3.19

Use of Proceeds

76

SECTION 3.20

No Burdensome Restrictions

76

SECTION 3.21

Anti-Corruption Laws and Sanctions

76

SECTION 3.22

Affiliate Transactions

76

SECTION 3.23

Common Enterprise

76

SECTION 3.24

Holding Companies

76

SECTION 3.25

Agricultural Matters

76

SECTION 3.26

HF Merger Documents

77

SECTION 3.27

B&R Real Estate Sale Documents

77

SECTION 3.28

EEA Financial Institutions

78

SECTION 3.29

Plan Assets; Prohibited Transactions

78

   

ARTICLE IV Conditions

78

   

SECTION 4.01

Effective Date

78

SECTION 4.02

Each Credit Event

81

   

ARTICLE V Affirmative Covenants

81

   

SECTION 5.01

Financial Statements; Borrowing Base and Other Information

82

SECTION 5.02

Notices of Material Events

85

SECTION 5.03

Existence; Conduct of Business

86

SECTION 5.04

Payment of Obligations

86

SECTION 5.05

Maintenance of Properties

87

SECTION 5.06

Books and Records; Inspection Rights

87

SECTION 5.07

Compliance with Laws and Material Contractual Obligations

87

SECTION 5.08

Use of Proceeds

87

SECTION 5.09

Accuracy of Information

88

SECTION 5.10

Insurance

88

SECTION 5.11

Casualty and Condemnation

89

SECTION 5.12

Appraisals

89

SECTION 5.13

Depository Banks

89

SECTION 5.14

Additional Collateral; Further Assurances

89

SECTION 5.15

Receivables

90

SECTION 5.16

Inventory and Equipment

91

SECTION 5.17

Agricultural Matters

91

SECTION 5.18

Post-Closing Covenant

92

   

ARTICLE VI Negative Covenants

92

   

SECTION 6.01

Indebtedness

92

SECTION 6.02

Liens

94

SECTION 6.03

Fundamental Changes

95

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

96

SECTION 6.05

Asset Sales

98

SECTION 6.06

Sale and Leaseback Transactions

98

SECTION 6.07

Swap Agreements

99

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

99

SECTION 6.09

Transactions with Affiliates

101

SECTION 6.10

Restrictive Agreements

101

SECTION 6.11

Amendment of Material Documents

102

SECTION 6.12

[Reserved]

102

 

-ii-

--------------------------------------------------------------------------------

 

 

SECTION 6.13

Fixed Charge Coverage Ratio

102

   

ARTICLE VII Events of Default

102

   

ARTICLE VIII The Administrative Agent

105

   

SECTION 8.01

Authorization and Action

105

SECTION 8.02

Administrative Agent's Reliance, Indemnification, Etc.

107

SECTION 8.03

Posting of Communications

108

SECTION 8.04

The Administrative Agent Individually

109

SECTION 8.05

Successor Administrative Agent

110

SECTION 8.06

Acknowledgements of Lenders and Issuing Bank

111

SECTION 8.07

Collateral Matters

111

SECTION 8.08

Credit Bidding

112

SECTION 8.09

Certain ERISA Matters

113

SECTION 8.10

Flood Laws

114

   

ARTICLE IX Miscellaneous

115

   

SECTION 9.01

Notices.

115

SECTION 9.02

Waivers; Amendments

116

SECTION 9.03

Expenses; Indemnity; Damage Waiver

118

SECTION 9.04

Successors and Assigns

120

SECTION 9.05

Survival

124

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

124

SECTION 9.07

Severability

125

SECTION 9.08

Right of Setoff

125

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

125

SECTION 9.10

WAIVER OF JURY TRIAL

126

SECTION 9.11

Headings

126

SECTION 9.12

Confidentiality

127

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

127

SECTION 9.14

USA PATRIOT Act

128

SECTION 9.15

Disclosure

128

SECTION 9.16

Appointment for Perfection

128

SECTION 9.17

Interest Rate Limitation

128

SECTION 9.18

Marketing Consent

128

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

128

SECTION 9.20

No Fiduciary Duty, etc

129

SECTION 9.21

Hazard Insurance Disclosure

130

SECTION 9.22

Acknowledgement Regarding Any Supported QFCs

130

SECTION 9.23

Reaffirmation

130

   

ARTICLE X Loan Guaranty

131

   

SECTION 10.01

Guaranty

131

SECTION 10.02

Guaranty of Payment

131

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

131

SECTION 10.04

Defenses Waived

132

SECTION 10.05

Rights of Subrogation

132

SECTION 10.06

Reinstatement; Stay of Acceleration

132

SECTION 10.07

Information

133

SECTION 10.08

Termination

133

SECTION 10.09

Taxes

133

SECTION 10.10

Maximum Liability

133

SECTION 10.11

Contribution

133

 

-iii-

--------------------------------------------------------------------------------

 

 

SECTION 10.12

Liability Cumulative

134

SECTION 10.13

Keepwell

134

SECTION 10.14

Waivers of Other Rights and Defenses

134

   

ARTICLE XI The Borrower Representative

135

   

SECTION 11.01

Appointment; Nature of Relationship

135

SECTION 11.02

Powers

135

SECTION 11.03

Employment of Agents

136

SECTION 11.04

Notices

136

SECTION 11.05

Successor Borrower Representative

136

SECTION 11.06

Execution of Loan Documents; Borrowing Base Certificate

136

SECTION 11.07

Reporting

136

 

-iv-

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

Commitment Schedule

 

Schedule 1.1(a)

--

Working Capital Borrowers [redacted as immaterial and commercially sensitive]

Schedule 1.1(b)

--

Real Estate Borrowers [redacted as immaterial and commercially sensitive]

Schedule 1.01

--

Eligible Real Property[redacted as immaterial and commercially sensitive]

Schedule 3.05

--

Properties [redacted as immaterial and commercially sensitive]

Schedule 3.06

--

Disclosed Matters [redacted as immaterial and commercially sensitive]

Schedule 3.12

--

Material Agreements [redacted as immaterial and commercially sensitive]

Schedule 3.14

--

Insurance [redacted as immaterial and commercially sensitive]

Schedule 3.15

--

Capitalization and Subsidiaries [redacted as immaterial and commercially
sensitive]

Schedule 3.22

--

Affiliate Transactions [redacted as immaterial and commercially sensitive]

Schedule 3.25

--

Agricultural Matters [redacted as immaterial and commercially sensitive]

Schedule 6.01

--

Existing Indebtedness [redacted as immaterial and commercially sensitive]

Schedule 6.02

--

Existing Liens [redacted as immaterial and commercially sensitive]

Schedule 6.04

--

Existing Investments [redacted as immaterial and commercially sensitive]

Schedule 6.10

--

Existing Restrictions [redacted as immaterial and commercially sensitive]

                 

EXHIBITS:

     

Exhibit A

--

Form of Assignment and Assumption [redacted as immaterial]

Exhibit B

--

[reserved]

Exhibit C

--

Form of Borrowing Base Certificate [redacted as immaterial]

Exhibit D

--

Form of Compliance Certificate [redacted as immaterial]

Exhibit E

--

Joinder Agreement [redacted as immaterial]

Exhibit F-1

--

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes) [redacted as immaterial]

Exhibit F-2

--

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes) [redacted as immaterial]

Exhibit F-3

--

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes) [redacted as immaterial]

Exhibit F-4

--

U.S. Tax Certificate (For Foreign that are Partnerships for U.S. Federal Income
Tax Purposes) [redacted as immaterial]

Exhibit G -- Closing Checklist [redacted as immaterial and commercially
sensitive]

 

-v-

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 17, 2020 (as it
may be amended or modified from time to time, this "Agreement") among each of
the entities set forth on Schedule 1.1(a) (collectively referred to as the
"Working Capital Borrowers"), each of the entities set forth on Schedule 1.1(b)
(collectively referred to as the "Real Estate Borrowers"; the Working Capital
Borrowers, together with the Real Estate Borrowers, collectively referred to as
the "Borrowers" and each individually a "Borrower"), the other Loan Parties
party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

WHEREAS, Administrative Agent and certain of the Borrowers are party to the
Existing Credit Agreement (as defined below) dated as of the First Amendment and
Restatement Date (as defined below); and

 

WHEREAS, the parties hereto and to the Existing Credit Agreement intend that (i)
this Agreement amend and restate in its entirety the Existing Credit Agreement
and (ii) the Existing Obligations (as defined below) owing under the Existing
Credit Agreement shall continue to exist under, and be evidenced by, this
Agreement;

 

THEREFORE, the parties hereto further agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

"Account" has the meaning assigned to such term in the Security Agreement.

 

"Account Debtor" means any Person obligated on an Account.

 

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
managers, directors or other similar management personnel of a Person (other
than Equity Interests having such power only by reason of the happening of a
contingency) or a majority of the outstanding Equity Interests of a Person.

 

"Additional Term Loan Advance " has the meaning assigned to such term in Section
2.01(b).

 

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

"Adjusted One Month LIBOR Rate" means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

-1-

--------------------------------------------------------------------------------

 

 

"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

"Agricultural Claims" means outstanding payables of the Loan Parties relating to
purchases by any Loan Party of Inventory consisting of farm products that are
secured by FSA Liens or State Agricultural Liens, or that are subject to the
PACA Trust.

 

"Agent Indemnitee" has the meaning assigned to it in Section 9.03(c).

 

"Aggregate Credit Exposure" means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

"Aggregate Revolving Commitment" means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $100,000,000.

 

"Aggregate Revolving Exposure" means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

"Applicable Parties" has the meaning assigned to it in Section 8.03(c).

 

"Applicable Percentage" means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender's Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitment (provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender's share of the Aggregate
Revolving Exposure at that time), (b) with respect to the Term Loan, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Term Loan of such Lender and the denominator
of which is the aggregate outstanding principal amount of the Term Loan of all
Term Lenders, and (c) with respect to Protective Advances or with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments; provided that, in accordance with
Section 2.20, so long as any Lender shall be a Defaulting Lender, such
Defaulting Lender's Commitment shall be disregarded in the calculations under
clauses (a) and (c) above.

 

"Applicable Rate" means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the applicable caption below:

 

Revolving Loans:

REVLIBOR30 Rate Loans
CB Floating Rate Loans
Eurodollar Rate Loans

1.375%
-(1.125)%
1.375%

Term Loan:

REVLIBOR30 Rate Loans
CB Floating Rate Loans
Eurodollar Rate Loans

1.875%
-(0.625)%
1.875%

Commitment Fee:

 

0.15%

 

-2-

--------------------------------------------------------------------------------

 

 

"Approved Electronic Platform" has the meaning assigned to it in Section
8.03(a).

 

"Approved Fund" has the meaning assigned to such term in Section 9.04.

 

"Arranger" means JPMorgan Chase Bank, N.A., in its capacity as sole bookrunner
and sole lead arranger hereunder.

 

"Assignment and Assumption" means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

 

"Availability" means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure.

 

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

"Available Revolving Commitment" means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure.

 

"B&R" means B&R Global Holdings, Inc., a Delaware corporation.

 

"B&R Group" means, collectively, B&R and all of its Subsidiaries in existence
immediately prior to the consummation of the HF Merger.

 

"B&R Realty" means B&R Group Realty Holding LLC, a Delaware limited liability
company.

 

"B&R Real Estate Sale" means the acquisition by B&R from B&R Realty of 100% of
the issued and outstanding Equity Interests of B & R Realty, LLC, a California
limited liability company, Lucky Realty, LLC, a California limited liability
company, Genstar Realty, LLC, a California limited liability company, Murray
Properties, LLC, a Utah limited liability company, Fortune Liberty, LLC, a Utah
limited liability company, A & Kie, LLC, an Arizona limited liability company,
Lenfa Food, LLC, a Colorado limited liability company, Big Sea Realty, LLC, a
Washington limited liability company, and Hardin.

 

"B&R Real Estate Purchase Agreement" means that certain Membership Interest
Purchase Agreement dated as of January 17, 2020 by and among B&R, B&R Realty,
the Real Estate Borrowers, as in effect on the Effective Date.

 

"B&R Real Estate Sale Documents" means the B&R Real Estate Purchase Agreement
and all other material documents executed between or among B&R, B&R Realty, the
other Loan Parties and their Affiliates in connection with the B&R Real Estate
Sale.

 

"B&R Realty Seller Note" means, that certain Unsecured Subordinated Promissory
Note dated as of the Effective Date issued to B&R Realty by B&R with a ten year
term in the initial principal amount of $7,000,000, as in effect on the
Effective Date or as modified in accordance with the terms of the B&R Realty
Subordination Agreement.

 

-3-

--------------------------------------------------------------------------------

 

 

"B&R Realty Subordination Agreement" means that certain Subordination and
Intercreditor Agreement dated as of the Effective Date by and among B&R Realty,
B&R and Administrative Agent.

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"Banking Services" means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, "commercial credit cards"
and purchasing cards), (b) stored value cards, (c) merchant processing services,
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
cash pooling services, and interstate depository network services), and
(e) Lease Financing.

 

"Banking Services Obligations" means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

"Banking Services Reserves" means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as now and hereafter in effect, or any successor statute.

 

"Bankruptcy Event" means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

"Basel III" – means:

 

(a)     the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

-4-

--------------------------------------------------------------------------------

 

 

(b)     the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

(c)     any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".

 

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

 

"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a "plan" as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such "employee benefit plan" or "plan".

 

"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

"Borrower" or "Borrowers" has the meaning assigned to such term in the preamble
hereto.

 

"Borrower Representative" has the meaning assigned to such term in
Section 11.01.

 

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a portion of the Term Loan of the same
Type, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, (c) a Swingline Loan,
(d) a Protective Advance and (e) an Overadvance.

 

"Borrowing Base" means, at any time, the sum of (a) 85% of Eligible Accounts at
such time, plus (b) the lesser of (i) 65% of Eligible Inventory, at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent Inventory appraisal ordered by
the Administrative Agent multiplied by Eligible Inventory, valued at the lower
of cost or market value, determined on a first-in-first-out basis, minus
(c) Reserves. The Administrative Agent may, in its Permitted Discretion, reduce
the advance rates set forth above, adjust Reserves or reduce one or more of the
other elements used in computing the Borrowing Base.

 

"Borrowing Base Certificate" means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative,
which shows the consolidated and consolidating Borrowing Base of the Working
Capital Borrowers and which is in substantially the form of Exhibit C or another
in substantially the form of Exhibit C or another form which is acceptable to
the Administrative Agent in its sole discretion.

 

"Borrowing Request" means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

 

-5-

--------------------------------------------------------------------------------

 

 

"Burdensome Restrictions" means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

 

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
a Loan accruing interest at the REVLIBOR30 Rate without giving effect to the
proviso contained within the definition of "REVLIBOR30", the term "Business Day"
shall also exclude any day on which banks are not open for general business in
London.

 

"Capital" means Capital Trading LLC, a Utah limited liability company.

 

"Capital Expenditures" means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
HF Foods and its Subsidiaries prepared in accordance with GAAP.

 

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

 

"CBFR", when used in reference to: (a) a rate of interest, refers to the
REVLIBOR30 Rate, unless the REVLIBOR30 Rate shall not be available at such time,
then it refers to the CB Floating Rate, and (b) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the REVLIBOR30 Rate or the CB Floating Rate.

 

"Change in Control" means (a) the Permitted Holders shall among them, cease to
maintain Control of HF Foods; (b) the holders of the Equity Interests of HF
Foods on the Effective Date shall among them, cease to own, free and clear of
all Liens or other encumbrances, more than 50% of the issued and outstanding
Equity Interests of each class and type of HF Foods on a fully diluted basis;
(c) [reserved]; (d) Xiao Mou Zhang shall cease to own, directly or indirectly,
free and clean of all Liens or other encumbrances, at least 1.5% of the
outstanding voting Equity Interests of HF Foods on a fully diluted basis; (e)
Zhou Min Ni shall cease to own, directly or indirectly, free and clean of all
Liens or other encumbrances, at least 7% of the outstanding voting Equity
Interests of HF Foods on a fully diluted basis; (f) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of
HF Foods by Persons who were not (i) directors (or equivalent managers) of
HF Foods on the date of this Agreement, nominated, appointed or approved for
consideration by shareholders for election by the board of directors (or
equivalent managers) of HF Foods (ii) approved by the board of directors (or
equivalent managers) of HF Foods as director (or equivalent manager) candidates
prior to their election, nor (iii) appointed by directors (or equivalent
managers) so nominated, appointed or approved; (g) HF Foods shall cease to own,
directly or indirectly, free and clear of all Liens or other encumbrances, 100%
of the outstanding voting Equity Interests of each of its Subsidiaries (other
than Ocean West, Monterey, Min Food, HF Industrial and Kirnland) on a fully
diluted basis; (h) HF Foods shall cease to own, directly or indirectly, free and
clear of all Liens or other encumbrances, the percentage of the outstanding
voting Equity Interests of Ocean West, Monterey, Min Food, HF Industrial or
Kirnland owned by HF Foods on the Effective Date, on a fully diluted basis;
(i) [reserved]; or (j) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), other than the holders of the Equity Interests of HF Foods
on the Effective Date, of Equity Interests representing more than 15% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the HF Foods; provided that one or more unaffiliated persons shall
not be deemed to have acquired any Equity Interests beneficially owned by the
other persons such to be considered a "group" solely by virtue of taking
concerted actions relating to an offering of Equity Interests by HF Foods if (x)
the purchase of Equity Interests is not made with the purpose nor with the
effect of changing or influencing control of HF Foods and (y) there is no
agreement among, or between such unaffiliated persons requiring them to vote or
otherwise act together with respect to the securities of HF Foods (except for
the sole purpose of facilitating the specific offering by HF Foods).

 

-6-

--------------------------------------------------------------------------------

 

 

"Change in Law" means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted, issued or
implemented.

 

"Charges" has the meaning assigned to such term in Section 9.17.

 

"Chase Equipment Debt" means Indebtedness of B&R, Logistics, Rongcheng, Mountain
and Capital to Chase Equipment Lender in connection with the financing of
certain Equipment from time to time, pursuant to and in accordance with the
Chase Equipment Debt Documents.

 

"Chase Equipment Debt Documents" means, collectively, the certain Master Loan
and Security Agreement dated as of February 23, 2018 by and among Chase
Equipment Lender, B&R, Logistics, Rongcheng, Mountain and Capital, and all other
agreements, instruments and documents delivered in connection therewith, and all
amendments, restatements, supplements or other modifications thereto, in each
case in form and substance acceptable to Chase Equipment Lender.

 

"Chase Equipment Lender" means JPMorgan Chase Bank, N.A. as equipment lender
under the Chase Equipment Debt Documents.

 

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, the Term
Loan, Swingline Loans, Protective Advances or Overadvances.

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

"Collateral" means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.

 

-7-

--------------------------------------------------------------------------------

 

 

"Collateral Access Agreement" has the meaning assigned to such term in the
Security Agreement.

 

"Collateral Deposit Account" has the meaning assigned to such term in the
Security Agreement.

 

"Collateral Documents" means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and delivered to the Administrative Agent.

 

"Collection Account" has the meaning assigned to such term in the Security
Agreement.

 

"Commercial LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Working Capital
Borrowers. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate Commercial LC Exposure at such
time.

 

"Commitment" means, with respect to each Lender, the sum of such Lender's
Revolving Commitment and Term Loan Commitment, together with the commitment of
such Lender to acquire participations in Protective Advances hereunder. The
initial amount of each Lender's Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation or record
(as such term is defined in Section 9-102(a)(70) of the New York Uniform
Commercial Code) as provided in Section 9.04(b)(ii)(C), pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

"Commitment Schedule" means the Schedule attached hereto identified as such.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Communications" has the meaning assigned to such term in Section 8.03(c).

 

"Compliance Certificate" means a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit D.

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

 

"Controlled Disbursement Account" means any account of the Working Capital
Borrowers maintained with the Administrative Agent as a zero balance, cash
management account pursuant to and under any agreement between a Working Capital
Borrower and the Administrative Agent, as modified and amended from time to
time, and through which all disbursements of a Working Capital Borrower are made
and settled on a daily basis with no uninvested balance remaining overnight.

 

-8-

--------------------------------------------------------------------------------

 

 

"Covered Entity" means any of the following:

 

(i)       a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)      a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a "covered FSI" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

"Credit Exposure" means, as to any Lender at any time, the sum of (a) such
Lender's Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loan outstanding at such time.

 

"Credit Party" means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

"DDA Access Product" means the bank service provided to any Working Capital
Borrower by JPMCB in its sole discretion consisting of direct access to schedule
payments from the Funding Account by electronic, internet or other access
mechanisms that may be agreed upon from time to time by JPMCB and the funding of
such payments under the Loan Borrowing Option in the DDA Access Product
Agreement.

 

"DDA Access Product Agreement" means JPMCB's Treasury Services End of Day
Investment & Loan Sweep Service Terms, as in effect on the date of this
Agreement, as the same may be amended from time to time.

 

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party's receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

 

-9-

--------------------------------------------------------------------------------

 

 

"Disclosed Matters" means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

"Dividing Person" has the meaning assigned to it in the definition of
"Division."

 

"Division" means the division of the assets, liabilities and/or obligations of a
Person (the "Dividing Person") among two or more Persons (whether pursuant to a
"plan of division" or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

"Division Successor" means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

"Document" has the meaning assigned to such term in the Security Agreement.

 

"dollars" or "$" refers to lawful money of the U.S.

 

"Domestic Subsidiary" means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

 

"EBITDA" means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary charges for such period and
(v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period),
minus (b) without duplication and to the extent included in Net Income, any
extraordinary gains and any non-cash items of income for such period, all
calculated for HF Foods and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

"ECP" means an "eligible contract participant" as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

-10-

--------------------------------------------------------------------------------

 

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

"Electronic System" means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

"Eligible Accounts" means, at any time, the Accounts of a Working Capital
Borrower which the Administrative Agent determines in its Permitted Discretion
are eligible as the basis for the extension of Revolving Loans and Swingline
Loans and the issuance of Letters of Credit hereunder. Without limiting the
Administrative Agent's discretion provided herein, Eligible Accounts shall not
include any Account of a Working Capital Borrower:

 

(a)     which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

(c)     (i) with respect to which the scheduled due date is more than 90 days
after the date of the original invoice therefor, (ii) which is unpaid more than
90 days after the date of the original invoice therefor or more than 60 days
after the original due date therefor, or (iii) which has been written off the
books of such Working Capital Borrower or otherwise designated as uncollectible;

 

(d)     which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(e)     which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to such Working
Capital Borrower exceeds 25% of the aggregate amount of Eligible Accounts;

 

(f)     with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true;

 

(g)     which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Working Capital Borrower's completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

 

-11-

--------------------------------------------------------------------------------

 

 

(h)     for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Working Capital Borrower or if such Account was
invoiced more than once;

 

(i)      with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

(j)     which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;

 

(k)     which is owed by any Account Debtor which has sold all or substantially
all of its assets;

 

(l)      which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. (including any territory thereof) or Canada
or (ii) is not organized under applicable law of the U.S., any state of the
U.S., or the District of Columbia, Canada, or any province of Canada unless, in
any such case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;

 

(m)    which is owed in any currency other than dollars;

 

(n)    which is owed by (i) any government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent's satisfaction;

 

(o)     which is owed by any Affiliate of any Loan Party or any employee,
officer, manager, director, agent, member or other equityholder of any Loan
Party or any of its Affiliates;

 

(p)     which is evidenced by an invoice as to which partial payment has been
made by the Account Debtor, except for up to $2,000,000 in the aggregate of
"short-pay" Accounts that are paid pursuant to arrangements between the
applicable Working Capital Borrower and the Account Debtor;

 

(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which such Working Capital Borrower is indebted, but only to the
extent of such indebtedness, or is subject to any security, deposit, progress
payment, retainage or other similar advance made by or for the benefit of an
Account Debtor, in each case to the extent thereof;

 

-12-

--------------------------------------------------------------------------------

 

 

(r)     which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent thereof;

 

(s)     which is evidenced by any promissory note, chattel paper or instrument;

 

(t)     with respect to which such Working Capital Borrower has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Working Capital Borrower created a new
receivable for the unpaid portion of such Account;

 

(u)     which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board;

 

(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Working Capital
Borrower has or has had an ownership interest in such goods, or which indicates
any party other than such Working Capital Borrower as payee or remittance party;
or

 

(w)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor's inability to pay or which the Administrative Agent
otherwise determines is unacceptable for any reason whatsoever.

 

In the event that an Account of a Working Capital Borrower which was previously
an Eligible Account ceases to be an Eligible Account hereunder, such Working
Capital Borrower or the Borrower Representative shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate. In determining the amount of an Eligible
Account of a Working Capital Borrower, the face amount of an Account may, in the
Administrative Agent's Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Working Capital Borrower may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Working Capital Borrower to reduce the
amount of such Account.

 

"Eligible Inventory" means, at any time, the Inventory of a Working Capital
Borrower which the Administrative Agent determines in its Permitted Discretion
is eligible as the basis for the extension of Revolving Loans and Swingline
Loans and the issuance of Letters of Credit hereunder. Without limiting the
Administrative Agent's discretion provided herein, Eligible Inventory of a
Working Capital Borrower shall not include any Inventory:

 

(a)     which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 

-13-

--------------------------------------------------------------------------------

 

 

(c)     which is, in the Administrative Agent's opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

 

(d)     with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
and which does not conform to all standards imposed by any Governmental
Authority;

 

(e)     in which any Person other than such Working Capital Borrower shall
(i) have any direct or indirect ownership, interest or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)     which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

 

(g)     which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;

 

(h)     which is located in any location leased by such Working Capital Borrower
unless (A) (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Reserve for rent, charges and other amounts due or to
become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion and (B) at least $100,000 of
Inventory of the Borrowers is located at such location;

 

(i)      which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless (A) (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion and (B) at
least $100,000 of Inventory of the Borrowers is located at such third party
warehouse or in possession of such bailee;

 

(j)      which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

 

(k)     which is a discontinued product or component thereof;

 

(l)      which is the subject of a consignment by such Working Capital Borrower
as consignor;

 

(m)    which is perishable;

 

(n)     which consists of frozen food products that (i) have expired, (ii) are
within 30 days prior to their expiration date, or (iii) have aged more than 12
months;

 

(o)    which contains or bears any intellectual property rights licensed to such
Working Capital Borrower unless the Administrative Agent is satisfied that it
may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

-14-

--------------------------------------------------------------------------------

 

 

(p)     which is not reflected in a current perpetual inventory report of such
Working Capital Borrower;

 

(q)     for which reclamation rights have been asserted by the seller;

 

(r)     which has been acquired from a Sanctioned Person; or

 

(s)     which the Administrative Agent otherwise determines is unacceptable for
any reason whatsoever.

 

In the event that Inventory of a Working Capital Borrower which was previously
Eligible Inventory ceases to be Eligible Inventory hereunder, such Working
Capital Borrower or the Borrower Representative shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

 

"Eligible Real Property" means the real property owned by a Real Estate Borrower
on the Effective Date that is listed on Schedule 1.01 and that meets all of the
following requirements:

 

(a)     such Real Estate Borrower has good title to such real property;

 

(b)     such real property is the subject of fair market value appraisal
conducted at the Administrative Agent's request by an appraiser satisfactory to
the Administrative Agent; and

 

(c)     such Real Estate Borrower has the right to subject such real property to
a Lien in favor of the Administrative Agent; such real property is subject to a
first priority perfected Lien in favor of the Administrative Agent and is free
and clear of all other Liens of any nature whatsoever (except for Permitted
Encumbrances that do not have priority over the Lien in favor of the
Administrative Agent).

 

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (a) the environment, (b) preservation or reclamation of natural resources,
(c) the management, Release or threatened Release of any Hazardous Material or
(d) health and safety matters.

 

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

"Equipment" has the meaning assigned to such term in the Security Agreement.

 

"Equity Interests " means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.

 

-15-

--------------------------------------------------------------------------------

 

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the "minimum funding standard" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Loan Party or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal of any Loan Party or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition upon any Loan Party
or any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

"Event of Default" has the meaning assigned to such term in Article VII.

 

"Excluded Subsidiaries" means Hardin.

 

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

-16-

--------------------------------------------------------------------------------

 

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient's failure to comply with Section 2.17(f); and (d) any withholding
Taxes imposed under FATCA.

 

"Existing Credit Agreement" shall mean that certain Amended and Restated Credit
Agreement dated as of the First Amendment and Restatement Date by and among
JPMCB, as the administrative agent thereunder, the Lenders party thereto and the
Loan Parties party thereto.

 

"Existing Obligations" shall mean the "Obligations" as defined in the Existing
Credit Agreement.

 

"Existing Term Loan" has the meaning assigned to such term in Section 2.01(b).

 

"Extenuating Circumstance" means any period during which the Administrative
Agent has determined in its sole discretion (a) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through an Electronic System, and (b) to accept a Borrowing Request or Interest
Election Request telephonically.

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
NYFRB based on such day's federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System of the United States of America.

 

"Fee Letter" means that certain amended and restated fee letter dated as of the
Effective Date by and among Administrative Agent and the Borrowers.

 

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of any applicable Borrower or the Borrower
Representative.

 

"First Amendment and Restatement Date" means November 4, 2019.

 

-17-

--------------------------------------------------------------------------------

 

 

"Fixed Charge Coverage Ratio" means the ratio, determined as of the end of each
fiscal quarter of HF Foods for the four fiscal quarter period then ended (or,
solely with respect to the fiscal quarter ending September 30, 2019, the three
fiscal quarter period then ended), of (a) EBITDA minus Unfinanced Capital
Expenditures to (b) Fixed Charges, all calculated for HF Foods and its
Subsidiaries on a consolidated basis in accordance with GAAP. It is agreed and
understood by the parties hereto that the Fixed Charge Coverage Ratio shall be
calculated on a pro forma basis as if the HF Merger had occurred on January 1,
2019. It is further agreed and understood by the parties hereto that, for
purposes of calculating the Fixed Charge Coverage Ratio for any applicable
period, such calculation shall exclude the Fixed Charges of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
HF Foods or any of its Subsidiaries.

 

"Fixed Charges" means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness made
during such period, plus expenses for taxes paid in cash, plus Restricted
Payments paid in cash, plus Capital Lease Obligation payments, plus cash
contributions to any Plan, all calculated for HF Foods and its Subsidiaries on a
consolidated basis in accordance with GAAP. It is agreed and understood by the
parties hereto that, for purposes of calculating the Fixed Charge Coverage Ratio
for any applicable period, Fixed Charges shall be determined on a pro forma
basis as if the HF Merger had occurred on January 1, 2019. It is further agreed
and understood by the parties hereto that, for purposes of calculating the Fixed
Charge Coverage Ratio for any applicable period, such calculation shall exclude
the Fixed Charges of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with HF Foods or any of its
Subsidiaries.

 

"Fixtures" has the meaning assigned to such term in the Security Agreement.

 

"Flood Laws" has the meaning assigned to such term in Section 8.10.

 

"Foreign Lender" means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

"Foreign Subsidiary" means any Subsidiary which is not a Domestic Subsidiary.

 

"FSA" means the Food Security Act of 1985, as amended and in effect from time to
time, and regulations issued from time to time thereunder.

 

"FSA Liens" means Liens on any Loan Party's Inventory consisting of farm
products, and/or any other assets of such Loan Party, in favor of lenders to the
suppliers of such Inventory that have been properly perfected pursuant to the
FSA.

 

"Funding Account" means any of the deposit accounts of the Working Capital
Borrowers to which the Lender is authorized by the Working Capital Borrowers to
transfer the proceeds of any Revolving Borrowings requested or authorized
pursuant to this Agreement.

 

"GAAP" means generally accepted accounting principles in the U.S.

 

"Governmental Authority" means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

-18-

--------------------------------------------------------------------------------

 

 

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

"Guaranteed Obligations" has the meaning assigned to such term in Section 10.01.

 

"Guarantors" means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term "Guarantor" means each or any one
of them individually.

 

"Han Feng" means Han Feng, Inc., a North Carolina corporation.

 

"Han Feng Mortgage Debt" means Indebtedness of Han Feng and certain of its
Affiliates to East West Bank in connection with the second mortgage financing of
the R&N Holdings Real Estate in the original aggregate principal amount of
$1,673,333.17.

 

"Hardin" means Hardin St Properties, LLC, a Montana limited liability company.

 

"Hardin Mortgage Debt" means Indebtedness of Hardin to Zions First National Bank
in connection with the financing of the Hardin Real Estate in the original
aggregate principal amount of $650,000.

 

"Hardin Real Estate" means the real property owned by Hardin and located at 930
West 3rd Street, Hardin, Montana 59034.

 

"Hazardous Materials" means: (a) any substance, material, or waste that is
included within the definitions of "hazardous substances," "hazardous
materials," "hazardous waste," "toxic substances," "toxic materials," "toxic
waste," or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

"HF Foods" means HF Foods Group, Inc., a Delaware corporation.

 

"HF Group" means, collectively, HF Foods and all of its Subsidiaries in
existence immediately prior to the consummation of the HF Merger.

 

"HF Holding" means HF Group Holding Corporation, a North Carolina corporation.

 

"HF Industrial" means HF Foods Industrial, L.L.C., a North Carolina limited
liability company.

 

"HF Merger" means the merger of HF Merger Sub with and into B&R pursuant to and
as provided for by the HF Merger Agreement, with B&R being the surviving
corporation of such merger.

 

-19-

--------------------------------------------------------------------------------

 

 

"HF Merger Agreement" means that certain Merger Agreement dated as of June 21,
2019 by and among HF Foods, HF Merger Sub, B&R, the stockholders of B&R and Xiao
Mou Zhang, an individual, as the representative of such stockholders, as in
effect on the Effective Date.

 

"HF Merger Documents" means the HF Merger Agreement, each Additional Agreement
(as defined in the HF Merger Agreement) and all other material documents
executed between or among the Loan Parties, HF Merger Sub, HF Foods and its
Affiliates in connection with the HF Merger.

 

"HF Merger Sub" means B&R Merger Sub Inc., a Delaware corporation, and a
wholly-owned subsidiary of HF Foods.

 

"HG Realty" means HG Realty, LLC, a Georgia limited liability company.

 

"HG Realty Mortgage Debt" means Indebtedness of HG Realty and certain of its
Affiliates to Capital Bank Corporation in connection with the financing of the
HG Realty Real Estate in the original aggregate principal amount of $5,360,000.

 

"HG Realty Real Estate" means the real property owned by HG Realty and located
at 80 Coleman Blvd., Pooler, Georgia 31322.

 

"IBA" has the meaning assigned to such term in Section 1.05.

 

"Impacted Interest Period" has the meaning assigned to such term in the
definition of "LIBO Rate".

 

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (k) obligations
under any earn-out (which for all purposes of this Agreement shall be valued at
the maximum potential amount payable with respect to such earn-out) and (l) any
other Off-Balance Sheet Liability and (m) obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (i) any and all Swap Agreements, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

 

-20-

--------------------------------------------------------------------------------

 

 

"Indemnitee" has the meaning assigned to such term in Section 9.03(b).

 

"Ineligible Institution" has the meaning assigned to such term in
Section 9.04(b).

 

"Interest Election Request" means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.

 

"Interest Expense" means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of HF Foods and its Subsidiaries for
such period with respect to all outstanding Indebtedness of HF Foods and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers' acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for HF Foods and its Subsidiaries for such period in
accordance with GAAP.

 

"Interest Payment Date" means (a) with respect to any CBFR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date (or in the case of the Term Loan, the Term Loan Maturity Date), (b) with
respect to any Eurodollar Loan, the last day of each Interest Period applicable
to the Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months' duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months' duration after the first day of such Interest Period) and the Maturity
Date and (c) with respect to all Loans (other than the Term Loan) the Maturity
Date (or in the case of the Term Loan, the Term Loan Maturity Date).

 

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower Representative may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

"Inventory" has the meaning assigned to such term in the Security Agreement.

 

"IRS" means the United States Internal Revenue Service.

 

-21-

--------------------------------------------------------------------------------

 

 

"Issuing Bank" means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder and any other Revolving
Lender from time to time designated by the Borrower Representative as an Issuing
Bank, with the consent of such Revolving Lender and the Administrative Agent,
and their respective successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term "Issuing Bank"
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

 

"Issuing Bank Sublimits" means, as of the Effective Date, (a) $5,000,000, in the
case of JPMCB, and (b) such amount as shall be designated to the Administrative
Agent and the Borrower Representative in writing by an Issuing Bank; provided
that any Issuing Bank shall be permitted at any time to increase or reduce its
Issuing Bank Sublimit upon providing five (5) days' prior written notice thereof
to the Administrative Agent and the Borrower Representative.

 

"Joinder Agreement" means a Joinder Agreement in substantially the form of
Exhibit E.

 

"JPMCB" means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

"Kirnland" means Kirnland Food Distribution, Inc., a Georgia corporation.

 

"LC Collateral Account" has the meaning assigned to such term in
Section 2.06(j).

 

"LC Disbursement" means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

"LC Exposure" means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.

 

"Lease Financing" means (a) a lease of specific Equipment as defined in Article
2-A of the UCC, and (b) a secured financing transaction secured by specific
Equipment, whether that transaction is called a lease or a loan, entered into by
any Loan Party with JPMCB or any of its Affiliates (in this context, the
"Lessor"), including without limitation the Chase Equipment Debt.

 

"Lenders" means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a Lender hereunder pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term "Lenders" includes the Swingline
Lender and the Issuing Bank.

 

"Letters of Credit" means the letters of credit issued pursuant to this
Agreement, and the term "Letter of Credit" means any one of them or each of them
singularly, as the context may require.

 

"Letter of Credit Agreement" has the meaning assigned to it in Section 2.06(b).

 

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an "Impacted Interest Period"), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
"LIBO Rate" or "Adjusted LIBO Rate" is used in connection with a CBFR Borrowing,
such rate shall be determined as modified by the definition of Adjusted One
Month LIBOR Rate.

 

-22-

--------------------------------------------------------------------------------

 

 

"LIBO Screen Rate" means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period or for any CBFR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
dollars) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

"Loan Borrowing Option" has the meaning assigned to such term in the DDA Access
Product Agreement.

 

"Loan Documents" means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit Agreement, the
Collateral Documents, each Compliance Certificate, the Loan Guaranty, any
Obligation Guaranty, the Fee Letter, the B&R Realty Subordination Agreement and
all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Administrative Agent or any Lender and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements, letter of credit applications
and any agreements between the Borrower Representative and the Issuing Bank
regarding the Issuing Bank's Issuing Bank Sublimit or the respective rights and
obligations between the applicable Borrower and the Issuing Bank in connection
with the issuance by the Issuing Bank of Letters of Credit, and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement, the
Existing Credit Agreement, the Original Credit Agreement or the transactions
contemplated hereby. Any reference in this Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to this Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

 

"Loan Guarantor" means each Loan Party.

 

"Loan Guaranty" means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, delivered by
each Loan Guarantor.

 

"Loan Parties" means, collectively, the Borrowers, the Borrowers' Domestic
Subsidiaries (other than any Excluded Subsidiary) and any other Person who
becomes a party to this Agreement pursuant to a Joinder Agreement and their
respective successors and assigns, and the term "Loan Party" shall mean any one
of them or all of them individually, as the context may require.

 

-23-

--------------------------------------------------------------------------------

 

 

"Loans" means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, the Term Loan, Swingline Loans,
Overadvances and Protective Advances.

 

"Lock Box" has the meaning assigned to such term in the Security Agreement.

 

"Lock Box Agreement" has the meaning assigned to such term in the Security
Agreement.

 

"Logistics" means B&R Group Logistics Holding LLC, a Delaware limited liability
company.

 

"Margin Stock" means margin stock within the meaning of Regulations T, U and X,
as applicable.

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties and their Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral, or the Administrative Agent's Liens (on behalf of
itself and other Secured Parties) on the Collateral or the priority of such
Liens, or (d) the rights of or remedies available to the Administrative Agent,
the Issuing Bank or the Lenders under any of the Loan Documents.

 

"Material Agreements" means all material agreements and contracts listed on
Schedule 3.12.

 

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties or any Subsidiary in an aggregate principal amount
exceeding $2,500,000 and specifically includes the Chase Equipment Debt and the
B&R Realty Seller Note. For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Loan Parties or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

"Maturity Date" means November 4, 2022 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

"Maximum Rate" has the meaning assigned to such term in Section 9.17.

 

"Min Food" means Min Food Inc., a California corporation.

 

"Monterey" means Monterey Food Services, LLC, a California limited liability
company.

 

"Moody's" means Moody's Investors Service, Inc.

 

"Mortgage" means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto
or thereof.

 

"Mountain" means Mountain Food, LLC, a Colorado limited liability company.

 

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

-24-

--------------------------------------------------------------------------------

 

 

"Net Income" means, for any period, the consolidated net income (or loss) of
HF Foods and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with HF Foods or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which HF Foods or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by HF Foods or such Subsidiary in the form of
distributions or dividends and (c) the undistributed earnings of any Subsidiary
to the extent that the declaration or payment of distributions or dividends by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

"Net Orderly Liquidation Value" means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

 

"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a Sale and Leaseback Transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Borrower Representative).

 

"NSFD" means New Southern Food Distributors, Inc., a Florida corporation.

 

"NSFD 31st Avenue Mortgage Debt" means Indebtedness of NSFD and HF Foods to East
West Bank in connection with the financing of the NSFD 31st Avenue Real Estate
in the original aggregate principal amount of $1,050,000.

 

"NSFD 31st Avenue Real Estate" means the real property owned by NSFD and located
at 520-530 SW 31st Avenue, Ocala, Florida 34474.

 

"NSFD 33rd Avenue Mortgage Debt" means Indebtedness of NSFD and HF Foods to East
West Bank in connection with the financing of the NSFD 33rd Avenue Real Estate
in the original aggregate principal amount of $2,625,000.

 

"NSFD 33rd Avenue Real Estate" means the real property owned by NSFD and located
at 601 SW 33rd Avenue, Ocala, Florida 34474.

 

"NYFRB" means the Federal Reserve Bank of New York.

 

"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term "NYFRB Rate" means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

-25-

--------------------------------------------------------------------------------

 

 

"Obligated Party" has the meaning assigned to such term in Section 10.02.

 

"Obligation Guaranty" means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

 

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof. For the avoidance of doubt, the "Existing Obligations" under the
Existing Credit Agreement existing immediately prior to the effectiveness of
this Agreement shall constitute Obligations hereunder.

 

"Ocean West" means Ocean West Food Services, LLC, a California limited liability
company.

 

"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

"Off-Balance Sheet Liability" of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
"synthetic lease" transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

 

"Original Closing Date" shall mean November 16, 2017.

 

"Original Credit Agreement" means that certain Credit Agreement dated as of the
Original Closing Date by and among JPMCB, as the sole lender thereunder, and the
Loan Parties party thereto.

 

"Original Indebtedness" has the meaning assigned to such term in Section 6.01.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

"Other Restricted Payments" means Restricted Payments in the form of
distributions and dividends, in each case subject to the satisfaction of the
Payment Condition.

 

-26-

--------------------------------------------------------------------------------

 

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

"Overadvance" has the meaning assigned to such term in Section 2.05(b).

 

"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

"PACA" means the Perishable Agricultural Commodities Act of 1930, as amended and
in effect from time to time, and regulations issued from time to time
thereunder.

 

"PACA Trust" means the trust established pursuant to PACA on any Loan Party's
Inventory consisting of perishable agricultural commodities and/or any other
assets of such Loan Party, in favor of sellers of perishable agricultural
commodities to such Loan Party.

 

"Paid in Full" or "Payment in Full" means, (a) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (b) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 105% of the LC Exposure as of the date of such payment),
(c) the indefeasible payment in full in cash of the accrued and unpaid fees,
(d) the indefeasible payment in full in cash of all reimbursable expenses and
other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (e) the termination of all Commitments, and (f) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations.

 

"Parent" means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

"Participant" has the meaning assigned to such term in Section 9.04(c).

 

"Participant Register" has the meaning assigned to such term in Section 9.04(c).

 

"Payment Condition" shall be deemed to be satisfied in connection with a
Restricted Payment or a Permitted Acquisition if:

 

(a)     no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect to such Restricted Payment or Permitted
Acquisition;

 

(b)     immediately after giving effect to and at all times during the 90-day
period immediately prior to such Restricted Payment or Permitted Acquisition,
the Working Capital Borrowers shall have Availability calculated on a pro forma
basis after giving effect to such Restricted Payment or Permitted Acquisition of
not less than the greater of (i) $12,500,000 and (ii) 12.5% of the Revolving
Commitment;

 

-27-

--------------------------------------------------------------------------------

 

 

(c)     immediately after giving effect to such Restricted Payment or Permitted
Acquisition, the Fixed Charge Coverage Ratio for the most recently completed
four fiscal quarter period prior to the date of such Restricted Payment or
Permitted Acquisition for which the Borrowers are then required to have
delivered interim financial statements to the Administrative Agent in accordance
with the terms hereof, calculated on a pro forma basis, is not less than 1.10 to
1.00; and

 

(d)     the Borrower Representative shall have delivered to the Administrative
Agent a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in (a), (b) and (c)
above and attaching calculations for items (b) and (c).

 

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

"Permitted Acquisition" means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)     such Acquisition is not a hostile or contested acquisition;

 

(b)     the business acquired in connection with such Acquisition is (i) located
in the U.S., (ii) organized under applicable U.S. and state laws, and (iii) not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;

 

(c)     both before and after giving effect to such Acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
any such representation or warranty which relates to a specified prior date) and
no Default exists, will exist, or would result therefrom;

 

(d)     as soon as available, but not less than thirty (30) days prior to such
Acquisition, the Borrower Representative has provided the Administrative Agent
(i) notice of such Acquisition and (ii) a copy of all business and financial
information reasonably requested by the Administrative Agent including pro forma
financial statements, statements of cash flow, and Availability projections;

 

(e)     if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an audit and field
examination of such Accounts and Inventory, and an appraisal of such Inventory,
the results of which shall be satisfactory to the Administrative Agent;

 

(g)     if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person shall become
a wholly-owned subsidiary of a Loan Party and a Loan Party pursuant to the terms
of this Agreement;

 

(h)     if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Loan Party shall acquire such assets;

 

(i)     if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(j)     if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party, such Borrower or such Loan Party, as
applicable, shall be the surviving entity;

 

-28-

--------------------------------------------------------------------------------

 

 

(k)     no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(l)     in connection with an Acquisition of the Equity Interests of any Person,
all Liens on property of such Person shall be terminated unless the
Administrative Agent and the Lenders in their sole discretion consent otherwise,
and in connection with an Acquisition of the assets of any Person, all Liens on
such assets shall be terminated;

 

(m)     the Payment Condition shall have been satisfied;

 

(n)     all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken; and

 

(o)     the Borrower Representative shall have delivered to the Administrative
Agent the final executed acquisition agreement and all other material
documentation relating to such Acquisition within 10 days following the
consummation thereof.

 

"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

"Permitted Encumbrances" means:

 

(a)     Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

 

(b)     carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)     judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;

 

(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Loan Party or any Subsidiary;

 

(g)     PACA Trusts arising by operation of law under PACA in favor of vendors
of perishable agricultural commodities in the ordinary course of business and
securing amounts owing to such vendors that are not overdue by more than 5 days
or are being contested in compliance with Section 6.04;

 

-29-

--------------------------------------------------------------------------------

 

 

(h)     FSA Liens arising under the FSA in favor of lenders to sellers of farm
products in the ordinary course of business and securing amounts owing to such
lenders that are not overdue by more than 5 days or are being contested in
compliance with Section 6.04; and

 

(i)     State Agricultural Liens arising under applicable State Agricultural
Laws in favor of sellers of farm products in the ordinary course of business and
securing amounts owing to such sellers that are not overdue by more than 5 days
or are being contested in compliance with Section 6.04;

 

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

 

"Permitted Holders" means Zhou Min Ni, an individual, and Xiao Mou Zhang, an
individual.

 

"Permitted Investments" means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody's;

 

(c)     investments in certificates of deposit, bankers' acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000.

 

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

 

"Plan Asset Regulations" means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

"PML Report" means a probable maximum loss report relating to each Seismic Risk
Property, which PML Report shall address (A) the probable maximum loss that is
likely to be sustained by such Seismic Risk Property in the event of an
earthquake or other seismic casualty at or affecting such Seismic Risk Property,
and (B) the likelihood and likely intensity of an earthquake or other seismic
casualty at or affecting such Seismic Risk Property.

 

-30-

--------------------------------------------------------------------------------

 

 

"Prepayment Event" means:

 

(a)     any Disposition (including pursuant to a Sale and Leaseback Transaction)
of any property or asset of any Loan Party or any of its Subsidiaries, other
than (i) Dispositions described in Section 6.05(a) or (ii) the B&R Real Estate
Sale; or

 

(b)     any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any of its Subsidiaries with a fair value immediately
prior to such event equal to or greater than $250,000; or

 

(c)     the issuance by HF Foods of any Equity Interests, or the receipt by
HF Foods of any capital contribution; or

 

(d)     the incurrence by any Loan Party or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01.

 

"Prime Rate" means the rate of interest last quoted by The Wall Street Journal
as the "Prime Rate" in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the "bank prime loan" rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

"Projections" has the meaning assigned to such term in Section 5.01(f).

 

"Protective Advances" has the meaning assigned to such term in Section 2.04.

 

"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

"Public-Sider" means a Lender whose representatives may trade in securities of
HF Foods or its Controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by HF Foods under the terms of
this Agreement.

 

"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

"QFC Credit Support" has the meaning assigned to it in Section 9.21.

 

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an "eligible contract participant" under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

"R&N Charlotte" means R&N Charlotte, LLC, a North Carolina limited liability
company.

 

-31-

--------------------------------------------------------------------------------

 

 

"R&N Charlotte Mortgage Debt" means Indebtedness of R&N Charlotte and certain of
its Affiliates to Bank of America, N.A. in connection with the financing of the
R&N Charlotte Real Estate in the original aggregate principal amount of
$2,741,250.

 

"R&N Charlotte Real Estate" means the real property owned by R&N Charlotte and
located at 5119 Hovis Road, Charlotte, North Carolina 28208.

 

"R&N Holdings" means R&N Holdings, LLC, a North Carolina limited liability
company.

 

"R&N Holdings Mortgage Debt" means Indebtedness of R&N Holdings and certain of
its Affiliates to East West Bank in connection with the first mortgage financing
of the R&N Holdings Real Estate in the original aggregate principal amount of
$2,891,200.

 

"R&N Holdings Real Estate" means the real property owned by R&N Holdings and
located at 6001 West Market Street, Greensboro, North Carolina 27409 and 204-210
Aloe Road, Greensboro, North Carolina 27409.

 

"R&N Lexington" means R&N Lexington, LLC, a North Carolina limited liability
company.

 

"R&N Lexington Mortgage Debt" means Indebtedness of R&N Lexington and certain of
its Affiliates to East West Bank in connection with the financing of the R&N
Lexington Real Estate in the original aggregate principal amount of $722,800.

 

"R&N Lexington Real Estate" means the real property owned by R&N Lexington and
located at 303 Albemarle Street, Lexington, North Carolina 27292.

 

"Reaffirmed Documents" has the meaning assigned to such term in Section 9.23.

 

"Real Estate Borrower" or "Real Estate Borrowers" has the meaning assigned to
such term in the preamble hereto.

 

"Receivables" has the meaning assigned to such term in the Security Agreement.

 

"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

"Refinance Indebtedness" has the meaning assigned to such term in
Section 6.01(f).

 

"Register" has the meaning assigned to such term in Section 9.04(b).

 

"Regulation D" means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

"Regulation T" means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

"Regulation U" means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

"Regulation X" means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

-32-

--------------------------------------------------------------------------------

 

 

"Related Entity" means any Person of which more than 10% of the Equity Interests
are owned by a Person that owns more than 10% of the Equity Interests of
HF Foods.

 

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person's Affiliates.

 

"Release" means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

 

"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

"Required Lenders" means, subject to Section 2.20, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Commitments terminating or expiring, Lenders having Revolving Exposures and
Unfunded Commitments representing more than 50% of the sum of the Aggregate
Credit Exposure and Unfunded Commitments at such time; provided that, as long as
there are only two Lenders, Required Lenders shall mean both Lenders.

 

"Required Revolving Lenders" means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time; provided that, as long as there are
only two Revolving Lenders, Required Revolving Lenders shall mean both Revolving
Lenders.

 

"Requirement of Law" means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

"Reserves" means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, an availability reserve, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, reserves in respect of
Agricultural Claims, volatility reserves, reserves for rent at locations leased
by any Loan Party and for consignee's, warehousemen's and bailee's charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Agreement Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.

 

"Responsible Officer" means the president, Financial Officer or other executive
officer of the Borrower Representative.

 

-33-

--------------------------------------------------------------------------------

 

 

"Restricted Payment" means any dividend or distribution (whether in cash,
securities or other property) with respect to any Equity Interests in HF Foods
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

"REVLIBOR30 Rate" means the London interbank offered rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for dollars) for a one (1) month period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case the "REVLIBOR30 Screen Rate") at approximately 11:00
a.m., London time, two Business Days prior to the first Business Day of each
month, adjusted monthly on the first Business Day of each month; provided that,
(x) if the REVLIBOR30 Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement and (y) if the REVLIBOR30
Screen Rate shall not be available at such time for such a period, then the
REVLIBOR30 Rate shall be equal to the CB Floating Rate. Any change in the
REVLIBOR30 Rate shall be effective from and include the effective date of such
change.

 

"Revolving Commitment" means, with respect to each Lender, the amount set forth
on the Commitment Schedule opposite such Lender's name, or in the Assignment and
Assumption or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C) pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable, as such Revolving Commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04; provided, that at no time shall the
Revolving Exposure of any Lender exceed its Revolving Commitment. The initial
aggregate amount of the Lenders' Revolving Commitment is $100,000,000.

 

"Revolving Exposure" means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender's Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

 

"Revolving Lender" means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

"Revolving Loan" means a Loan made pursuant to Section 2.01(a).

 

"Rongcheng" means Rongcheng Trading, LLC, a California limited liability
company.

 

"S&P" means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.

 

"Sale and Leaseback Transaction" has the meaning assigned to such term in
Section 6.06.

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

-34-

--------------------------------------------------------------------------------

 

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, Her Majesty's Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

 

"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty's Treasury of the United Kingdom or other relevant sanctions
authority.

 

"SEC" means the Securities and Exchange Commission of the U.S.

 

"Secured Obligations" means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of "Secured Obligations" shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

 

"Secured Parties" means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

"Security Agreement" means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the First
Amendment and Restatement Date, among the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, and any other pledge or security agreement entered into, after the date
of this Agreement by any other Loan Party (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

"Seismic Risk Properties" means, collectively, (a) the real estate owned by
Realty and located at 19317 Arenth Avenue, City of Industry, California, (b) the
real estate owned by Genstar Realty, LLC, a California limited liability
company, located at 31056 Genstar Road, Hayward, California and (c) any other
real estate owned by a Real Estate Borrower that is located in Seismic Zone 3 or
4 as designated by the United States Geological Survey.

 

"Settlement Date" has the meaning assigned to such term in Section 2.05(d).

 

"Standby LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.

 

"State Agricultural Laws" means the laws of any State, and regulations issued
from time to time thereunder, that provide for priority claims against, or Liens
on, any assets of any Person in order to secure or assure payment by such Person
of amounts owing to suppliers of agricultural products or to the lenders to such
suppliers.

 

-35-

--------------------------------------------------------------------------------

 

 

"State Agricultural Liens" means Liens on any Loan Party's Inventory consisting
of farm products, and/or any other assets of the any Loan Party, in favor of
suppliers of agricultural products or the lenders to such suppliers, that have
been properly perfected under applicable law.

 

"Statements" has the meaning assigned to such term in Section 2.18(f).

 

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency liabilities" in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve Board.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Federal Reserve Board or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

"Subordinated Indebtedness" of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

 

"Subsidiary" means any direct or indirect subsidiary of HF Foods or another Loan
Party, as applicable.

 

"Supermajority Revolving Lenders" means, at any time, Revolving Lenders (other
than Defaulting Lenders) having Revolving Exposures and unused Revolving
Commitments representing more than 66 2/3% of the sum of the Aggregate Revolving
Exposure and unused Revolving Commitments at such time.

 

"Supported QFC" has the meaning assigned to it in Section 9.21.

 

"Swap Agreement" means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or membership interest or similar plan providing for payments
only on account of services provided by current or former managers, directors,
officers, employees or consultants of the Borrowers or the Subsidiaries shall be
a Swap Agreement.

 

-36-

--------------------------------------------------------------------------------

 

 

"Swap Agreement Obligations" means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with a Lender or an Affiliate of a
Lender.

 

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

"Swingline Lender" means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

 

"Swingline Loan" has the meaning assigned to such term in Section 2.05(a).

 

"Target Balance" has the meaning assigned to such term in the DDA Access Product
Agreement.

 

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

"Term Lenders" means, as of any date of determination, Lenders having a Term
Loan Commitment.

 

"Term Loan Base" means at any time, (a) 75% multiplied by the aggregate fair
market value of the Real Estate Borrowers' Eligible Real Property identified in
the most recent real property appraisal ordered by the Administrative Agent,
minus (b) applicable reserves established by the Administrative Agent in its
Permitted Discretion.

 

"Term Loan Commitment" means as to any Term Lender, such Term Lender's
Applicable Percentage of the Term Loan. As of the Effective Date after the
making of the of the Additional Term Loan Advance, the aggregate outstanding
principal amount of the Term Loan is $75,600,000.

 

"Term Loan Maturity Date" has the meaning assigned to such term in
Section 2.10(a).

 

"Term Loan" has the meaning assigned to such term in Section 2.01(b).

 

"Transactions" means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

-37-

--------------------------------------------------------------------------------

 

 

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CBFR.

 

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

"Unfinanced Capital Expenditures" means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

 

"Unfunded Commitment" means, with respect to each Revolving Lender, the
Revolving Commitment of such Lender less its Revolving Exposure.

 

"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

"U.S." means the United States of America.

 

"U.S. Person" means a "United States person" within the meaning of
Section 7701(a)(30) of the Code.

 

"U.S. Special Resolution Regime" has the meaning assigned to it in Section 9.21.

 

"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

"Working Capital Borrower" or "Working Capital Borrowers" has the meaning
assigned to such term in the preamble hereto.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").

 

-38-

--------------------------------------------------------------------------------

 

 

SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "law"
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person's successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase "at any time" or "for any period" shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04     Accounting Terms; GAAP.

 

(a)     Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if after the date hereof there occurs
any change in GAAP or in the application thereof on the operation of any
provision hereof and the Borrower Representative notifies the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of such change in GAAP or in the application thereof (or if
the Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

(b)     Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of "Capital Lease Obligations," any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
("FAS 842"), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, such lease shall not be considered
a capital lease, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

 

-39-

--------------------------------------------------------------------------------

 

 

SECTION 1.05     Interest Rates; LIBOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the "IBA") for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower Representative,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of "LIBO Rate" or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.14(c), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

SECTION 1.06     Effect of Amendment and Restatement; No Novation; Release. Upon
the effectiveness of this Agreement, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement. The Existing Obligations
outstanding on the Effective Date shall continue in full force and effect and
constitute Obligations, and the effectiveness of this Agreement shall not
constitute a novation or repayment of the Existing Obligations. Such Existing
Obligations, together with any and all additional Obligations incurred by
Borrowers under this Agreement or under any of the other Loan Documents, shall
continue to be secured by, among other things, the Collateral, whether now
existing or hereafter acquired and wheresoever located, all as more specifically
set forth in this Agreement and the other Loan Documents. Each Loan Party hereby
reaffirms its obligations, liabilities, grants of security interests, pledges
and the validity of all covenants by it contained in the Existing Credit
Agreement and in any and all Loan Documents, as amended, supplemented or
otherwise modified by this Agreement and by the Loan Documents delivered on the
Effective Date. Any and all references in any Loans Documents to the Existing
Credit Agreement shall be deemed to be amended to refer to this Agreement.

 

In consideration of Administrative Agent and Lenders entering into this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, as of the date hereof, each Loan
Party hereby absolutely, unconditionally and irrevocably releases, remises and
forever discharges Administrative Agent, Issuer and Lenders, and their
successors and assigns, and their respective present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Administrative Agent, Issuer, each Lender and all such other
Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which any Loan Party may now or hereafter own, hold, have or
claim to have against the Releasees by reason of any circumstance, action, cause
or thing whatsoever which occurred on or prior to the date of this Agreement,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Existing Credit Agreement, the Loan Documents or
transactions directly related thereto between any Loan Party and the Releasees;
provided that nothing in this Section 1.06 shall affect or release any Lender
from any liabilities or obligations owing to any Loan Party by such Lender with
respect to Banking Services provided by such Lender.

 

-40-

--------------------------------------------------------------------------------

 

 

ARTICLE II

The Credits

 

SECTION 2.01     Commitments.

 

(a)     Immediately prior to the effectiveness of this Agreement, on the
Effective Date, the outstanding principal balance of the "Revolving Loans" made
under (and as such term is defined in) the Existing Credit Agreement was
$41,731,022.52 (the "Outstanding Existing Revolving Loan Balance"). On the
Effective Date, the Outstanding Existing Revolving Loan Balance shall be
continued, for all purposes of this Agreement, as Revolving Loans (as such term
is defined below) hereunder. From and after the Effective Date, subject to the
terms and conditions set forth herein, each Lender severally (and not jointly)
agrees to make Revolving Loans to the Working Capital Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender's Revolving Exposure exceeding such Lender's
Revolving Commitment or (ii) the Aggregate Revolving Exposure exceeding the
lesser of (x) the Aggregate Revolving Commitment and (y) the Borrowing Base,
subject to the Administrative Agent's authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

(b)     On the Original Closing Date, JPMCB funded to the Real Estate Borrowers
the "Term Loan" (as defined in the Original Credit Agreement) under the Original
Credit Agreement in an aggregate original principal amount of $60,000,000 (the
"Existing Term Loan"). Immediately prior to the Effective Date, the outstanding
principal balance of the Existing Term Loan was $55,000,000. On the Effective
Date, and subject to the terms and conditions of this Agreement, each Term
Lender agrees to fund (on a several, not joint, basis) an additional advance to
the Real Estate Borrowers in an aggregate original principal amount of
$20,600,000 (the "Additional Term Loan Advance"; together with the Existing Term
Loan, the "Term Loan") in accordance with such Term Lender's Applicable
Percentage such that each Lender's pro rata share of the outstanding Term Loan
(after giving effect to the funding of the Additional Term Loan Advance) as of
the Effective Date equals the corresponding amount for each such Lender
indicated on the Commitment Schedule hereto. The aggregate outstanding principal
amount of the Term Loan (after giving effect to the funding of the Additional
Term Loan Advance) as of the Effective Date is $75,600,000. Amounts repaid or
prepaid in respect of the Term Loan may not be reborrowed.

 

SECTION 2.02     Loans and Borrowings.

 

(a)     Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required. Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.

 

-41-

--------------------------------------------------------------------------------

 

 

(b)     Subject to Section 2.14, each Borrowing shall be comprised entirely of
CBFR Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith. Each Swingline Loan shall be a CBFR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

 

(c)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000. CBFR Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 5
Eurodollar Borrowings outstanding.

 

(d)     Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date (or in the case of the Term Loan, the Term
Loan Maturity Date).

 

SECTION 2.03     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or fax) by delivering a
Borrowing Request signed by a Responsible Officer of the Borrower Representative
or through an Electronic System if arrangements for doing so have been approved
by the Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone) not later than (a) in the case of a Eurodollar Borrowing, 10:00 a.m.,
Chicago time, three (3) Business Days before the date of the proposed Borrowing
or (b) in the case of a CBFR Borrowing, noon, Chicago time, on the date of the
proposed Borrowing; provided that any such notice of a CBFR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) must be given not later than 9:00 a.m., Chicago time, on the
date of such proposed Borrowing. Each such Borrowing Request shall be
irrevocable and each such telephonic Borrowing Request, if permitted, shall be
confirmed immediately upon the cessation of the Extenuating Circumstance by hand
delivery, facsimile or a communication through an Electronic System to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Responsible Officer of the Borrower
Representative. Each such written (or if permitted, telephonic) Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)       the aggregate amount of the requested Revolving Borrowing;

 

(ii)      the date of such Revolving Borrowing, which shall be a Business Day;

 

(iii)     whether such Revolving Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period."

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Working
Capital Borrower(s) shall be deemed to have selected an Interest Period of one
month's duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender's Loan to be made as
part of the requested Borrowing.

 

-42-

--------------------------------------------------------------------------------

 

 

SECTION 2.04     Protective Advances.

 

(a)     Subject to the limitations set forth below, the Administrative Agent is
authorized by the Working Capital Borrowers and the Lenders, from time to time
in the Administrative Agent's sole discretion (but shall have absolutely no
obligation to), to make Loans to the Working Capital Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Working Capital Borrowers pursuant to the terms
of this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents (any of such Loans are herein referred to as "Protective
Advances"); provided that, the aggregate amount of Protective Advances
outstanding at any time shall not at any time exceed $10,000,000; provided
further that, the Aggregate Revolving Exposure after giving effect to the
Protective Advances being made shall not exceed the Aggregate Revolving
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be CBFR Borrowings. The making of a Protective Advance on any one occasion
shall not obligate the Administrative Agent to make any Protective Advance on
any other occasion. The Administrative Agent's authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent's receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

 

(b)     Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender's Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

 

-43-

--------------------------------------------------------------------------------

 

 

SECTION 2.05     Swingline Loans and Overadvances.

 

(a)     The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests a CBFR
Borrowing, the Swingline Lender may elect to have the terms of this
Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of the
Revolving Lenders and in the amount requested, same day funds to the Borrowers,
on the date of the applicable Borrowing to the Funding Account specified by the
Borrower Representative (each such Loan made solely by the Swingline Lender
pursuant to this Section 2.05(a) is referred to in this Agreement as a
"Swingline Loan"), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d); provided that, the
aggregate amount of Swingline Loans outstanding at any time shall not at any
time exceed $10,000,000. Each Swingline Loan shall be subject to all the terms
and conditions applicable to other CBFR Loans funded by the Revolving Lenders,
except that all payments thereon shall be payable to the Swingline Lender solely
for its own account. In addition, the Working Capital Borrowers hereby authorize
the Swingline Lender to, and the Swingline Lender may, subject to the terms and
conditions set forth herein (but without any further written notice required),
not later than 1:00 p.m., Chicago time, on each Business Day, make available to
the Working Capital Borrowers by means of a credit to the Funding Account
specified by the Borrower Representative, the proceeds of a Swingline Loan to
the extent necessary to pay items to be drawn on any Controlled Disbursement
Account that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Swingline Lender to make available
to the Working Capital Borrowers a Swingline Loan in the amount necessary to pay
all items to be so drawn on any such Controlled Disbursement Account on such
Business Day, then the Working Capital Borrowers shall be deemed to have
requested a CBFR Borrowing pursuant to Section 2.03 in the amount of such
deficiency to be made on such Business Day. In addition, the Working Capital
Borrowers hereby authorize the Swingline Lender to, and the Swingline Lender
shall, subject to the terms and conditions set forth herein (but without any
further written notice required), to the extent that from time to time on any
Business Day funds are required under the DDA Access Product to reach the Target
Balance (a "Deficiency Funding Date"), make available to the applicable Borrower
the proceeds of a Swingline Loan in the amount of such deficiency up to the
Target Balance, by means of a credit to the applicable Funding Account on or
before the start of business on the next succeeding Business Day, and such
Swingline Loan shall be deemed made on such Deficiency Funding Date. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before or after giving effect to such Swingline
Loan). All Swingline Loans shall be CBFR Borrowings.

 

(b)     Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), on behalf of the Revolving
Lenders, (x) make Revolving Loans to the Working Capital Borrowers in amounts
that exceed Availability (any such excess Revolving Loans are herein referred to
collectively as "Overadvances") or (y) deem the amount of Revolving Loans
outstanding to the Working Capital Borrowers that are in excess of Availability
to be Overadvances; provided that, no Overadvance shall result in a Default due
to the Working Capital Borrowers' failure to comply with Section 2.01 for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances shall constitute CBFR
Borrowings. The making of an Overadvance on any one occasion shall not obligate
the Administrative Agent to make any Overadvance on any other occasion. The
authority of the Administrative Agent to make Overadvances is limited to an
aggregate amount not to exceed $10,000,000 at any time, no Overadvance may
remain outstanding for more than thirty days and no Overadvance shall cause any
Revolving Lender's Revolving Exposure to exceed its Revolving Commitment;
provided that, the Required Revolving Lenders may at any time revoke the
Administrative Agent's authorization to make Overadvances. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent's receipt thereof.

 

(c)     Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender's Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.

 

-44-

--------------------------------------------------------------------------------

 

 

(d)     The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a "Settlement") with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the "Settlement Date"). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender's Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender's Swingline Loans
and, together with Swingline Lender's Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover from such Lender on demand such amount, together with interest
thereon, as specified in Section 2.07.

 

(e)     The Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which the Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 11:00 a.m., Chicago time, on a Business Day no later than
4:00 p.m., Chicago time on such Business Day and if received after 11:00 a.m.,
Chicago time, "on a Business Day" shall mean no later than 9:00 a.m. Chicago
time on the immediately succeeding Business Day), to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender's Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Working Capital Borrowers (or other
party on behalf of the Working Capital Borrowers) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Working Capital
Borrowers for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Working Capital Borrowers of
any default in the payment thereof.

 

-45-

--------------------------------------------------------------------------------

 

 

SECTION 2.06     Letters of Credit.

 

(a)     General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Working Capital Borrower denominated
in dollars as the applicant thereof for the support of its or its Subsidiaries'
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period
and the Issuing Bank may, but shall have no obligation, to issue such requested
Letters of Credit pursuant to this Agreement. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented. The parties
agree that any "Letters of Credit" (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement on the Effective Date shall be
deemed for all purposes to be Letters of Credit issued under this Agreement.

 

-46-

--------------------------------------------------------------------------------

 

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit through an Electronic System, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 9:00 am, Chicago time, at least
three (3) Business Days (or such shorter period of time as the applicable
Issuing Bank may agree in its sole discretion) prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the applicable Working Capital Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application in each
case, as required by the Issuing Bank and using such Issuing Bank's standard
form (each, a "Letter of Credit Agreement"). A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Working Capital Borrowers shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $5,000,000,
(ii) no Revolving Lender's Revolving Exposure shall exceed its Revolving
Commitment and (iii) the Aggregate Revolving Exposure shall not exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank's Issuing Bank Sublimit. Without limiting the foregoing and
without affecting the limitations contained herein, it is understood and agreed
that the Borrower Representative may from time to time request that an Issuing
Bank issue Letters of Credit in excess of its individual Issuing Bank Sublimit
in effect at the time of such request, and each Issuing Bank agrees to consider
any such request in good faith. Any Letter of Credit so issued by an Issuing
Bank in excess of its individual Issuing Bank Sublimit then in effect shall
nonetheless constitute a Letter of Credit for all purposes of this Agreement,
and shall not affect the Issuing Bank Sublimit of any other Issuing Bank,
subject to the limitations on the aggregate LC Exposure set forth in clause (i)
of this Section 2.06(b).

 

(c)     Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender's Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Working Capital Borrowers on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Working Capital Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

-47-

--------------------------------------------------------------------------------

 

 

(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Working Capital Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 11:00 a.m., Chicago time, on (a) (i) the
Business Day that the Borrower Representative receives notice of such LC
Disbursement, if such notice is received prior to 9:00 a.m., Chicago time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower Representative receives such notice, if such notice is received
after 9:00 a.m. Chicago time on the day of receipt; provided that the Working
Capital Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with a CBFR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Working Capital Borrowers' obligation to make
such payment shall be discharged and replaced by the resulting CBFR Revolving
Borrowing or Swingline Loan. If the Working Capital Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Working Capital
Borrowers in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Working Capital Borrowers, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Working Capital Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of CBFR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Working Capital Borrowers of their obligation to reimburse such LC
Disbursement.

 

(f)     Obligations Absolute. The Working Capital Borrowers' joint and several
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Working Capital Borrowers' obligations
hereunder. None of the Administrative Agent, the Revolving Lenders, the Issuing
Bank or any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Working
Capital Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Working Capital Borrowers to the extent permitted by
applicable law) suffered by any Working Capital Borrower that are caused by the
Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

-48-

--------------------------------------------------------------------------------

 

 

(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Working Capital Borrower by telephone
(confirmed by fax or through an Electronic System) of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement thereunder
and, upon request therefor by the Borrower Representative, promptly provide to
the Borrower Representative copies of all applicable drawing documents; provided
that any failure to give or delay in giving such notice or providing such copies
shall not relieve the Working Capital Borrowers of their obligation to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h)     Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Working Capital Borrowers shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Working Capital
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to CBFR Revolving Loans and such interest shall be payable on the date when such
reimbursement is due; provided that, if the Working Capital Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)     Replacement and Resignation of an Issuing Bank; Designation of
Additional Issuing Banks.

 

(i)     Any Issuing Bank may be terminated at any time upon not less than ten
(10) Business Days’ prior written notice by the Borrower Representative to the
Administrative Agent and such Issuing Bank. The Administrative Agent shall
notify the Lenders of any such termination of an Issuing Bank. After the
termination of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under the Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such termination, but shall not be required to amend,
renew or extend any such Letters of Credit or to issue additional Letters of
Credit.

 

(ii)     The Issuing Bank may be replaced at any time by written agreement among
the Borrower Representative, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(A) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (B) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

-49-

--------------------------------------------------------------------------------

 

 

(iii)     Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty days'
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with clause (i) of Section 2.06(i) above.

 

(iv)     From time to time, the Borrower Representative may, by notice to the
Administrative Agent and the Issuing Bank, designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form reasonably satisfactory to the Borrower Representative and the
Administrative Agent, shall set forth the Issuing Bank Sublimit of such Lender
and shall be executed by such Lender, the Borrower Representative and the
Administrative Agent and, from and after the effective date of such Issuing Bank
Agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.

 

(j)     Cash Collateralization. If any Default shall occur and be continuing, on
the Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Working Capital Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the "LC
Collateral Account"), an amount in cash equal to 105% of the amount of the LC
Exposure as of such date plus accrued and unpaid interest on the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Working Capital Borrowers at such time; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. The Working Capital
Borrowers also shall deposit cash collateral in accordance with this paragraph
as and to the extent required by Sections 2.10(b), 2.11(b) or 2.20. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Working Capital Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account and
all money or other assets on deposit therein or credited thereto. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Working Capital Borrowers' risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
the LC Collateral Account. Moneys in the LC Collateral Account shall be applied
by the Administrative Agent to reimburse the Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Working
Capital Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, be applied to satisfy other Secured Obligations. If
the Working Capital Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of a Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Working Capital
Borrowers within three (3) Business Days after all such Defaults have been cured
or waived as confirmed in writing by the Administrative Agent.

 

-50-

--------------------------------------------------------------------------------

 

 

(k)     LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

(l)     Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
"account party," "applicant," "customer," "instructing party," or the like of or
for such Letter of Credit, and without derogating from any rights of the Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Working Capital Borrowers
(i) shall reimburse, indemnify and compensate the Issuing Bank hereunder for
such Letter of Credit (including to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of a Working
Capital Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each Working
Capital Borrower hereby acknowledges that the issuance of such Letters of Credit
for its Subsidiaries inures to the benefit of the Working Capital Borrowers, and
that each Borrower's business derives substantial benefits from the businesses
of such Subsidiaries.

 

SECTION 2.07     Funding of Borrowings.

 

(a)     Each Lender shall make each Loan to be made by such Lender hereunder on
the proposed date thereof solely by wire transfer of immediately available funds
by 2:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender's Applicable Percentage; provided that, Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower Representative by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to the
Funding Account(s); provided that CBFR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.

 

(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Working Capital
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Working Capital Borrowers each severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Working Capital Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of the Working Capital Borrowers, the interest
rate applicable to CBFR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing, provided, that any interest received from a Working
Capital Borrower by the Administrative Agent during the period beginning when
Administrative Agent funded the Borrowing until such Lender pays such amount
shall be solely for the account of the Administrative Agent.

 

-51-

--------------------------------------------------------------------------------

 

 

SECTION 2.08     Interest Elections.

 

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings,
Overadvances or Protective Advances, which may not be converted or continued.

 

(b)     To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election either in
writing (delivered by hand or fax) by delivering an Interest Election Request
signed by a Responsible Officer of the Borrower Representative, through an
Electronic System if arrangements for doing so have been approved by the
Administrative Agent, or telephonically, by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, Electronic System
or facsimile to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by a Responsible
Officer of the Borrower Representative.

 

(c)     Each telephonic or written Interest Election Request (including requests
submitted through an Electronic System) shall specify the following information
in compliance with Section 2.02:

 

(i)     the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)     whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month's duration.

 

(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

 

-52-

--------------------------------------------------------------------------------

 

 

(e)     If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CBFR Borrowing. Notwithstanding any contrary provision hereof, if
a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to a CBFR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.09     Termination of Commitments; Increase in Revolving Commitments.

 

(a)     Unless previously terminated, (i) the Term Loan Commitments terminated
on the Original Closing Date upon the making of the Term Loan and (ii) the
Revolving Commitments shall terminate on the Maturity Date.

 

(b)     The Working Capital Borrowers may at any time terminate the Revolving
Commitments upon the Payment in Full of the Secured Obligations.

 

(c)     The Borrower Representative shall notify the Administrative Agent of any
election to terminate the Revolving Commitments under paragraph (b) of this
Section at least five (5) Business Days prior to the effective date of such
termination, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitments shall be permanent.

 

(d)     The Working Capital Borrowers shall have the right to increase the
Revolving Commitments by obtaining additional Revolving Commitments, either from
one or more of the Lenders or another lending institution provided that (i) any
such request for an increase shall be in a minimum amount of $5,000,000,
(ii) the Borrower Representative, on behalf of the Working Capital Borrowers,
may make a maximum of 4 such requests, (iii) after giving effect thereto, the
sum of the total of the additional Commitments does not exceed $30,000,000,
(iv) the Administrative Agent and the Issuing Bank have approved the identity of
any such new Lender, such approvals not to be unreasonably withheld, (v) any
such new Lender assumes all of the rights and obligations of a "Lender"
hereunder, and (vi) the procedure described in Section 2.09(e) has been
satisfied. Nothing contained in this Section 2.09 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Revolving Commitment hereunder at any time and the Borrowers acknowledge that
the Lenders may decline the request for any reason, or no reason whatsoever,
notwithstanding the absence of a Material Adverse Effect, Default or Event of
Default.

 

(e)     Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Commitment, subject only to the approval of
all Lenders if any such increase or addition would cause the Revolving
Commitments to exceed $130,000,000. As a condition precedent to such an increase
or addition, the Borrowers shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Working
Capital Borrowers, certifying that, before and after giving effect to such
increase or addition, (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, (2) no
Default exists and (3) the Borrowers are in compliance (on a pro forma basis)
with the covenant contained in Section 6.13 and (ii) legal opinions and
documents consistent with those delivered on the Effective Date, to the extent
requested by the Administrative Agent.

 

-53-

--------------------------------------------------------------------------------

 

 

(f)     On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender's portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Working Capital Borrowers shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase (or addition) in
the Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.

 

SECTION 2.10     Repayment and Amortization of Loans; Evidence of Debt.

 

(a)     The Working Capital Borrowers hereby unconditionally promise to pay
(i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan on the Maturity Date,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent, and (iii) to the Administrative Agent the then unpaid principal amount of
each Overadvance on the earlier of the Maturity Date and demand by the
Administrative Agent. The Real Estate Borrowers hereby unconditionally promise
to pay to the Administrative Agent for the account of each Term Lender on the
first Business Day of each calendar month following the Effective Date an amount
equal to $252,000 and a final installment of the remaining principal balance of
the Term Loan on January 17, 2030 (the "Term Loan Maturity Date"). To the extent
not previously paid, the unpaid balance of the Term Loan shall be paid in full
in cash by the Real Estate Borrowers on the Term Loan Maturity Date.

 

(b)     All funds deposited into a Collateral Deposit Account will be swept on a
daily basis into a Collection Account maintained by the Working Capital
Borrowers with the Administrative Agent. At any time that an Event of Default
occurs or in the event that Availability falls below the greater of
(i) $5,000,000 and (ii) 7.5% of the Borrowing Base, at the Administrative
Agent's election, the Working Capital Borrowers shall establish and shall
thereafter maintain Lock Boxes subject to Lock Box Agreements for the direct
deposit of payments in respect of Accounts. All funds deposited into any Lock
Box will be swept on a daily basis into the Collection Account. The
Administrative Agent shall apply all funds credited to the Collection Account on
the immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure. Notwithstanding the foregoing, to the extent any funds
credited to the Collection Account constitute Net Proceeds, the application of
such Net Proceeds shall be subject to Section 2.11(c).

 

-54-

--------------------------------------------------------------------------------

 

 

(c)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(d)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

 

(e)     The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

(f)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

 

SECTION 2.11     Prepayment of Loans.

 

(a)     The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (f) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16. All such partial prepayments of the Term
Loan shall be applied to installments of principal in respect of the Term Loan
in the inverse order of their maturities.

 

(b)     Except for Overadvances permitted under Section 2.05, in the event and
on such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(i) the Aggregate Revolving Commitment and (ii) the Borrowing Base, the Working
Capital Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline
Loans or cash collateralize LC Exposure in an account with the Administrative
Agent pursuant to Section 2.06(j), as applicable, in an aggregate amount equal
to such excess.

 

-55-

--------------------------------------------------------------------------------

 

 

(c)     In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations and cash collateralize the LC Exposure as set forth in
Section 2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term "Prepayment Event", if the Borrower Representative shall
deliver to the Administrative Agent a certificate of its Financial Officer to
the effect that the Loan Parties intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, Equipment or other tangible assets (excluding Inventory) to be used in
the business of the Loan Parties, and certifying that no Default has occurred
and is continuing, then, if the Net Proceeds specified in such certificate are
to be applied to acquire, replace or rebuild such assets by (A) the Borrowers,
such Net Proceeds shall be applied by the Administrative Agent to reduce the
outstanding principal balance of the Revolving Loans (without a permanent
reduction of the Revolving Commitment) and upon such application, the
Administrative Agent shall establish a Reserve against the Borrowing Base in an
amount equal to the amount of such proceeds so applied and (B) any Loan Party
that is not a Borrower, such Net Proceeds shall be deposited in a cash
collateral account, and in the case of either (A) or (B), thereafter, such funds
shall be made available to the applicable Loan Party as follows:

 

(1)     the Borrower Representative shall request a Borrowing (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

 

(2)     so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Borrowing or the Administrative Agent shall
release funds from the cash collateral account; and

 

(3)     in the case of Net Proceeds applied against the Borrowing, the Reserve
established with respect to such Net Proceeds shall be reduced by the amount of
such Borrowing;

 

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied.

 

(d)     In the event and on such occasion that the outstanding principal balance
of the Term Loan exceeds the Term Loan Base (including by virtue of values
contained in a new or updated appraisal of some or all of the Eligible Real
Property), the Real Estate Borrowers shall prepay the Term Loan in an aggregate
amount equal to such excess. Any such amounts of the Term Loan that are prepaid
hereunder may not be reborrowed.

 

(e)     All such amounts required to be prepaid pursuant to Section 2.11(c)
arising out of (i) any event described in clause (a) or (b) of the definition of
the term "Prepayment Event", to the extent of the Equipment, Fixtures and real
property subject to such event, (ii) any event described in clause (c) or (d) of
the definition of the term "Prepayment Event, or (iii) any event described in
Section 2.11(d), shall be applied, first to prepay any Protective Advances and
Overadvances that may be outstanding, pro rata, second to prepay the Term Loan
(to be applied to installments of the Term Loan in inverse order of maturity)
and third to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Revolving Commitments and to cash collateralize
outstanding LC Exposure. All such amounts required to be prepaid pursuant to
Section 2.11(c) arising out of any event described in clause (a) or (b) of the
definition of the term "Prepayment Event", to the extent of the property other
than Equipment, Fixtures and real property subject to such event, shall be
applied, first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata and second to prepay the Revolving Loans (including
Swingline Loans) without a corresponding reduction in the Revolving Commitments
and to cash collateralize outstanding LC Exposure. If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the
Administrative Agent, in its Permitted Discretion.

 

-56-

--------------------------------------------------------------------------------

 

 

(f)     The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by fax) or through an Electronic System, if arrangements
for doing so have been approved by the Administrative Agent of any prepayment
hereunder not later than (i) 10:00 a.m., Chicago time, (A) in the case of
prepayment of a Eurodollar Borrowing, three (3) Business Days before the date of
prepayment, and (B) in the case of prepayment of a CBFR Borrowing, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Revolving Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

 

SECTION 2.12     Fees.

 

(a)     The Working Capital Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Original
Closing Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)     The Working Capital Borrowers agree to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Original Closing Date to but excluding
the later of the date on which such Lender's Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Original
Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank's standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable on the first Business Day of each
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

-57-

--------------------------------------------------------------------------------

 

 

(c)     The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
the Fee Letter.

 

(d)     All fees payable hereunder shall be paid on the dates due, in dollars in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13     Interest.

 

(a)     The Loans comprising CBFR Borrowings (including Swingline Loans) shall
bear interest at the CBFR plus the Applicable Rate.

 

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(c)     Each Protective Advance and each Overadvance shall bear interest at the
CBFR plus the Applicable Rate for Revolving Loans plus 2%.

 

(d)     Notwithstanding the foregoing, during the occurrence and continuance of
a Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of "each Lender affected thereby" for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

 

(e)     Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(f)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable CB Floating Rate,
Adjusted LIBO Rate, REVLIBOR30 Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

-58-

--------------------------------------------------------------------------------

 

 

SECTION 2.14     Alternate Rate of Interest; Illegality.

 

(a)     If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or

 

(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through an Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing.

 

(b)     If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert CBFR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers will upon demand from such Lender (with a
copy to the Administrative Agent), either convert or prepay all Eurodollar
Borrowings of such Lender to CBFR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrowers will also pay accrued interest on the amount so
converted or prepaid.

 

-59-

--------------------------------------------------------------------------------

 

 

(c)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.14(c), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into a CBFR Borrowing on the last day of the then
current Interest Period applicable thereto, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

SECTION 2.15     Increased Costs.

 

(a)     If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)      impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

-60-

--------------------------------------------------------------------------------

 

 

(b)     If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Bank's capital or on
the capital of such Lender's or the Issuing Bank's holding company, if any, as a
consequence of this Agreement, the Commitment of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Bank's policies and the policies of
such Lender's or the Issuing Bank's holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender's or
the Issuing Bank's holding company for any such reduction suffered.

 

(c)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the Issuing
Bank's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

-61-

--------------------------------------------------------------------------------

 

 

SECTION 2.17     Withholding of Taxes; Gross-Up.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)     Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)     Evidence of Payment. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

-62-

--------------------------------------------------------------------------------

 

 

(f)      Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

 

-63-

--------------------------------------------------------------------------------

 

 

(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

 

-64-

--------------------------------------------------------------------------------

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)     Survival. Each party's obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document (including the Payment in Full of the Secured
Obligations).

 

(i)     Defined Terms. For purposes of this Section 2.17, and the term
"applicable law" includes FATCA.

 

SECTION 2.18     Payments Generally; Allocation of Proceeds; Sharing of Setoffs.

 

(a)     The Borrowers shall make each payment or prepayment required to be made
by them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due or the date
fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Unless otherwise provided for herein, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars.

 

-65-

--------------------------------------------------------------------------------

 

 

(b)     All payments and any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (C) amounts to be
applied from the Collection Account (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent and the Issuing Bank from
the Borrowers (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements, ratably (with amounts applied to the Term Loan applied to
installments of the Term Loan in inverse order of maturity), seventh, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate LC Exposure, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing in respect of Swap Agreement Obligations
and Banking Service Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, and ninth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrowers. Notwithstanding the foregoing amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. Each Working Capital Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans and Overadvances, but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses as described in
Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of any Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

 

-66-

--------------------------------------------------------------------------------

 

 

(d)     If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)     Unless the Administrative Agent shall have received, prior to any date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank pursuant to the terms hereof or any other Loan
Document (including any date that is fixed for prepayment by notice from the
Borrower Representative to the Administrative Agent pursuant to Section
2.11(e)), notice from the Borrower Representative that the Borrowers will not
make such payment or prepayment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(f)     The Administrative Agent may from time to time provide the Borrower
Representative with account statements or invoices with respect to any of the
Secured Obligations (the "Statements"). The Administrative Agent is under no
duty or obligation to provide Statements, which, if provided, will be solely for
the Borrowers' convenience. Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations. If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent's or the Lenders'
right to receive payment in full at another time.

 

SECTION 2.19     Mitigation Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

-67-

--------------------------------------------------------------------------------

 

 

(b)     If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. Each party hereto agrees that (x) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower Representative, the Administrative Agent and the assignee (or, to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

 

SECTION 2.20     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)     fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

-68-

--------------------------------------------------------------------------------

 

 

(b)     any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank's LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower Representative may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower Representative, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender's potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Bank's future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers' obligations corresponding to such Defaulting
Lender's LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

 

(c)     such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure and, if applicable,
Term Loan of such Defaulting Lender shall not be included in determining whether
the Required Lenders, the Required Revolving Lenders or the Supermajority
Revolving Lenders, as applicable, have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02) or under any other Loan Document; provided, that, except as
otherwise provided in Section 9.02, this clause (c) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(d)     if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

 

(i)      all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that such reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender's Revolving Exposure to exceed its Revolving Commitment;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers' obligations corresponding to such Defaulting Lender's LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

-69-

--------------------------------------------------------------------------------

 

 

(iii)     if the Borrowers cash collateralize any portion of such Defaulting
Lender's LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;

 

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages; and

 

(v)      if all or any portion of such Defaulting Lender's LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender's LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(e)     so long as such Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that such Defaulting Lender's then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.20(d), and LC Exposure related to any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(d)(i) (and such Defaulting Lender shall not participate
therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

SECTION 2.21     Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

 

-70-

--------------------------------------------------------------------------------

 

 

SECTION 2.22     Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, following the end of each
calendar month, a summary of the amounts due or to become due in respect of such
Banking Services Obligations and Swap Agreement Obligations. The most recent
information provided to the Administrative Agent shall be used in determining
the amounts to be applied in respect of such Banking Services Obligations and/or
Swap Agreement Obligations pursuant to Section 2.18(b) and which tier of the
waterfall, contained in Section 2.18(b), such Banking Services Obligations
and/or Swap Agreement Obligations will be placed.

 

ARTICLE III

Representations and Warranties.

 

Each Loan Party represents and warrants to the Lenders that:

 

SECTION 3.01     Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business, and is in good
standing, in every jurisdiction where such qualification is required.

 

SECTION 3.02     Authorization; Enforceability. The Transactions are within each
Loan Party's organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and obligations of good faith and fair dealing.

 

SECTION 3.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, which in any case could reasonably be expected to
result in a Material Adverse Effect, or give rise to a right thereunder to
require any payment to be made by any Loan Party or any Subsidiary, and (d) will
not result in the creation or imposition of, or the requirement to create, any
Lien on any asset of any Loan Party or any Subsidiary, except Liens created
pursuant to the Loan Documents.

 

-71-

--------------------------------------------------------------------------------

 

 

SECTION 3.04     Financial Condition; No Material Adverse Change.

 

(a)     HF Foods has heretofore furnished to the Lenders the consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the HF Group (i) as of and for the fiscal year ended December 31, 2018, reported
on by Friedman LLP, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2019, certified by its Financial Officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the HF Group as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes in the case of the statements referred to
in clause (ii) above.

 

(b)     B&R has heretofore furnished to the Administrative Agent the
consolidated balance sheet and statements of income, stockholders equity and
cash flows of the B&R Group (i) as of and for the fiscal year ended December 31,
2018, reported on by Friedman LLP, (ii) as of and for the fiscal quarter ended
September 30, 2019, certified by its Financial Officer and (iii) as of and for
the fiscal month ended November 30, 2019, certified by its Financial Officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the B&R Group and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments (all of which, when
taken as a whole, would not be materially adverse) and the absence of footnotes
in the case of the statements referred to in clause (ii) above.

 

(c)     B&R Realty has heretofore furnished to the Administrative Agent its
consolidated and consolidating balance sheet and statements of income, members'
equity and cash flows (i) as of and for the fiscal year ended December 31, 2018,
certified by its Financial Officer and (ii) as of and for the nine fiscal month
period ended September 30, 2019, certified by its Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of B&R Realty and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to the absence of footnotes.

 

(d)     No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect on (i) the HF Group
since December 31, 2018, (ii) the B&R Group, since December 31, 2018 or (iii)
B&R Realty and its Subsidiaries, since December 31, 2018.

 

SECTION 3.05     Properties.

 

(a)     As of the date of this Agreement, Schedule 3.05 sets forth the address
of each parcel of real property that is owned or leased by any Loan Party. Each
of such leases and subleases is valid and enforceable in accordance with its
terms and is in full force and effect, and no default by any party to any such
lease or sublease exists. Each of the Loan Parties and each of its Subsidiaries
has good and indefeasible title to, or valid leasehold interests in, all of its
real and personal property, free of all Liens except for those which failure of
such title or leasehold interest, individually or in the aggregate, would not
reasonably have a Material Adverse Effect and except those permitted by
Section 6.02.

 

(b)     Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party's and
each Subsidiary's rights thereto are not subject to any licensing agreement or
similar arrangement.

 

-72-

--------------------------------------------------------------------------------

 

 

SECTION 3.06     Litigation and Environmental Matters.

 

(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Loan
Party, threatened against or affecting any Loan Party or any Subsidiary (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.

 

(b)     Except for the Disclosed Matters (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability,
(C) has received notice of any claim with respect to any Environmental Liability
or (D) knows of any basis for any Environmental Liability.

 

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07     Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (a) all Requirements of Law applicable to it or
its property and (b) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

 

SECTION 3.08     Investment Company Status. No Loan Party or any Subsidiary is
an "investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09     Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No Liens have been filed
and no claims are being asserted with respect to any such taxes.

 

SECTION 3.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $50,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87 or subsequent recodification thereof, as applicable) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed by
more than $50,000 the fair market value of the assets of all such underfunded
Plans.

 

-73-

--------------------------------------------------------------------------------

 

 

SECTION 3.11     Disclosure.

 

(a)     The Loan Parties have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party or any
Subsidiary is subject, and all other matters known to them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

 

(b)     As of the Effective Date, to the best knowledge of each Loan Party, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

 

SECTION 3.12     Material Agreements. All Material Agreements to which any Loan
Party is a party or is bound as of the date of this Agreement are listed on
Schedule 3.12. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(a) any Material Agreement to which it is a party or (b) any agreement or
instrument evidencing or governing Indebtedness.

 

SECTION 3.13     Solvency.

 

(a)      

 

(i)     Immediately after the consummation of the HF Merger, and the
Transactions that occurred on the First Amendment and Restatement Date, (i) the
fair value of the assets of each Loan Party, at a fair valuation, shall have
exceeded its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party shall
have been greater than the amount that was required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities became absolute and matured;
(iii) each Loan Party shall have been able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities became
absolute and matured; and (iv) no Loan Party shall have had unreasonably small
capital with which to conduct the business in which it engaged as such business
was then conducted.

 

(ii)     Immediately after the consummation of the B&R Real Estate Sale and the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

-74-

--------------------------------------------------------------------------------

 

 

(b)     No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

 

SECTION 3.14     Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. Each Loan Party maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

SECTION 3.15     Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Loan Parties of
each Subsidiary, (b) a true and complete listing of each class of each Loan
Party's authorized Equity Interests, all of which issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of each Loan Party and each of its Subsidiaries. All of
the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.
There are no outstanding commitments or other obligations of any Loan Party to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of membership interests or units, capital stock or other
Equity Interests of any Loan Party.

 

SECTION 3.16     Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.

 

SECTION 3.17     Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary.

 

SECTION 3.18     Margin Regulations. No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit hereunder will be used to buy or carry any Margin
Stock. Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of any Loan Party only or of the Loan Parties and their Subsidiaries on
a consolidated basis) will be Margin Stock.

 

-75-

--------------------------------------------------------------------------------

 

 

SECTION 3.19     Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

 

SECTION 3.20     No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

 

SECTION 3.21    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective managers,
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective
managers, officers and directors and, to the knowledge of such Loan Party, its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
managers, directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.

 

SECTION 3.22     Affiliate Transactions. Except as set forth on Schedule 3.22,
as of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party and any of
the officers, members, managers, directors, employees or Related Entities of any
Loan Party or any members of their respective immediate families.

 

SECTION 3.23     Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of managers, board of directors or other governing body
has determined that it may reasonably be expected to derive benefit), directly
and indirectly, from (a) successful operations of each of the other Loan Parties
and (b) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and/or indirect benefit to such Loan Party, and is in its best
interest.

 

SECTION 3.24     Holding Companies. Each of B&R, HF Foods and HF Holding is a
holding company that does not conduct any business, own any material assets or
have any material liabilities, other than (i) ownership of the Equity Interests
of its Subsidiaries, (ii) its obligations under the Loan Documents, and
(iii) maintenance of its existence.

 

SECTION 3.25     Agricultural Matters. The Working Capital Borrowers have
previously delivered to the Administrative Agent copies of all notifications
received by any Loan Party, whether pursuant to the UCC, the FSA, PACA, State
Agricultural Laws or otherwise, and whether sent by a seller of any "farm
products" (as defined in the FSA), a lender to such seller, the Secretary of
State of any State or any other Person, of any FSA Lien or State Agricultural
Lien or the imposition of a PACA Trust. The Loan Parties have complied with all
payment instructions contained in any such notifications. As of the date of this
Agreement, the Loan Parties purchase farm products only from Persons located in
the States set forth on Schedule 3.25 and only from the Persons listed on such
Schedule 3.25 (which list includes the address of each such Person, as well as
an explanation of whether such Person is a producer of farm products, a
cooperative, a broker, a distributor or otherwise). The Working Capital
Borrowers agree to promptly inform the Administrative Agent if any Loan Party
purchases farm products from Persons located in any additional States and to
update such Schedule 3.25 to reflect any other changes to the information
contained therein. No Loan Party has received any notice of non-payment or
notice of dishonored checks from any Person from whom such Loan Party has
purchased farm products. No Loan Party has received notice (written or
otherwise) from any producer, unpaid seller, supplier or agent indicating such
Person's intent to preserve the benefits of the trust created under any PACA or
any State Agricultural Laws, nor has any action been commenced by (i) any
beneficiary of any trust created under PACA or any State Agricultural Laws to
enforce payment from such trust, or (ii) any Governmental Authority against any
Loan Party to enforce payment from a trust created under PACA or any State
Agricultural Lien Statute. No Loan Party is required to maintain any licenses,
and does not presently maintain any licenses, under any the FSA, PACA or any
State Agricultural Laws.

 

-76-

--------------------------------------------------------------------------------

 

 

SECTION 3.26     HF Merger Documents. Borrower Representative delivered to
Administrative Agent complete and correct copies of the HF Merger Documents on
the First Amendment and Restatement Date, including all schedules and exhibits
thereto. The execution, delivery and performance by the Loan Parties party
thereto of each of the HF Merger Documents have been duly authorized by all
necessary corporate or similar action on the part of the Loan Parties. Each
HF Merger Document is the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms, in
each case, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles. As of the Effective Date, no Loan Party is in default in any
material respect in the performance of or compliance with any provisions
thereof. All representations and warranties made by any Loan Party, and to each
Loan Party's knowledge, each other party thereto, in the HF Merger Documents and
in the certificates delivered in connection therewith are true and correct in
all material respects. The HF Merger was consummated, in all material respects,
on the First Amendment Restatement Date in accordance with the terms of the
HF Merger Documents and all applicable laws and regulations. All requisite
approvals by Governmental Authorities having jurisdiction over any Loan Party
and, to each Loan Party's knowledge, each other party to any HF Merger Document,
with respect to the HF Merger, have been obtained (including filings or
approvals required under the Hart-Scott-Rodino Antitrust Improvements Act),
except for any approval the failure to obtain could not reasonably be expected
to be material to the interests of the Administrative Agent and the Lenders.

 

SECTION 3.27     B&R Real Estate Sale Documents. Borrower Representative has
delivered to Administrative Agent complete and correct copies of the B&R Real
Estate Sale Documents, including all schedules and exhibits thereto. The
execution, delivery and performance by the Loan Parties party thereto of each of
the B&R Real Estate Sale Documents have been duly authorized by all necessary
corporate or similar action on the part of the Loan Parties. Each B&R Real
Estate Sale Document is the legal, valid and binding obligation of each Loan
Party thereto, enforceable against such Loan Party in accordance with its terms,
in each case, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles. As of the Effective Date, no Loan Party is in default in any
material respect in the performance of or compliance with any provisions
thereof. All representations and warranties made by any Loan Party, and to each
Loan Party's knowledge, each other party thereto, in the B&R Real Estate Sale
Documents and in the certificates delivered in connection therewith are true and
correct in all material respects. The B&R Real Estate Sale has been consummated
(or is being consummated concurrently with the execution and delivery of this
Agreement), in all material respects, in accordance with the terms of the B&R
Real Estate Sale Documents and all applicable laws and regulations. All
requisite approvals by Governmental Authorities having jurisdiction over any
Loan Party and, to each Loan Party's knowledge, each other party to any B&R Real
Estate Sale Document, with respect to the B&R Real Estate Sale, have been
obtained (including filings or approvals required under the Hart-Scott-Rodino
Antitrust Improvements Act, if applicable), except for any approval the failure
to obtain could not reasonably be expected to be material to the interests of
the Administrative Agent and the Lenders.

 

-77-

--------------------------------------------------------------------------------

 

 

SECTION 3.28     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

SECTION 3.29     Plan Assets; Prohibited Transactions. No Loan Party or any of
its Subsidiaries is an entity deemed to hold "plan assets" (within the meaning
of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

ARTICLE IV

Conditions.

 

SECTION 4.01     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)     Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(b)     Financial Statements and Projections. The Administrative Agent shall
have received (i) the financial statements and related information described in
Sections 3.04(a), (b) and (c), and (ii) projected consolidated monthly income
statements, balance sheets and cash flows of HF Foods and its Subsidiaries for
the period beginning on October 1, 2019 and ending on December 31, 2021.

 

(c)     Closing Certificates; Certified Certificates of Organization; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of managers or directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and, in the
case of each Borrower, its Financial Officers, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction.

 

-78-

--------------------------------------------------------------------------------

 

 

(d)     No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the Financial Officer of HF Foods, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date, and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent.

 

(e)     Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower Representative to the Administrative Agent on or before
the Effective Date.

 

(f)     Hardin Mortgage Debt. The Administrative Agent shall have received
evidence reasonably satisfactory to Administrative Agent of the repayment in
full of the Hardin Mortgage Debt, the termination of all applicable mortgage
documentation and the release of all Liens granted in connection therewith.

 

(g)     Solvency. The Administrative Agent shall have received a solvency
certificate signed by the Financial Officer of HF Foods dated the Effective
Date.

 

(h)     Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of recent
date specified by Administrative Agent.

 

(i)     Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date, the issuance of any Letters of Credit on the Effective
Date and the payment of all fees and expenses due hereunder, and with all of the
Loan Parties' indebtedness, liabilities, and obligations current, Availability
shall not be less than $15,000,000.

 

(j)     Pledged Equity Interests; Stock Powers; Pledged Notes. The
Administrative Agent shall have received (i) the certificates representing the
Equity Interests pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

(k)     Filings, Registrations and Recordings. Each document (including any
Mortgage amendments) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation.

 

(l)      [Reserved.]

 

(m)     Real Estate. The Real Estate Borrowers shall have delivered to the
Administrative Agent with respect to each Mortgage in existence as of the
Effective Date, each in form and substance reasonably satisfactory to the
Administrative Agent: (i) an amendment to such Mortgage, (ii) a date down
endorsement to the title insurance policy relating to each such Mortgage,
(iii) if any such real property is located in an area identified by the Federal
Emergency Management Agency as a "special flood hazard area" with respect to
which flood insurance has been made available pursuant to applicable laws, a
flood notification form executed by the applicable Real Estate Borrower and
evidence that flood insurance is in place for the building and contents in
compliance with all applicable laws and this Agreement, and (iv) such other
items as the Administrative Agent shall require in connection with such
Mortgages.

 

-79-

--------------------------------------------------------------------------------

 

 

(n)     B&R Real Estate Sale. The Administrative Agent shall have received fully
executed copies of all of the B&R Real Estate Sale Documents, including the B&R
Realty Subordination Agreement, all in form and substance satisfactory to the
Administrative Agent, and evidence reasonably satisfactory to Administrative
Agent of the consummation (in each case in compliance in all material respects
with all applicable laws and regulations, with the receipt of all necessary
material governmental, shareholder and material third party consents and
approvals relating thereto) of the B&R Real Estate Sale in accordance with the
terms of the B&R Real Estate Sale Documents.

 

(o)     Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.

 

(p)     Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).

 

(q)     Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Accounts and Inventory of B&R and its
Subsidiaries the results of which shall be satisfactory to the Administrative
Agent in its sole discretion.

 

(r)     Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.

 

(s)     Appraisals. The Administrative Agent shall have received appraisals of
the applicable Inventory of B&R and its Subsidiaries and appraisals of the
Eligible Real Property, in each case from one or more firms satisfactory to the
Administrative Agent, which appraisals shall be satisfactory to the
Administrative Agent in its sole discretion.

 

(t)     Opinions of Counsel. The Administrative Agent shall have received
written opinions of counsel to each Loan Party, addressed to the Administrative
Agent and the Lenders, each in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(u)     Real Estate Financing. The Administrative Agent shall have received such
amendments to and consents under the documents evidencing the HF Mortgage Debt
and such other instruments and documents related thereto as the Administrative
Agent shall reasonably require in connection with the consummation of the
Transactions and the B&R Real Estate Sale.

 

(v)     PML Reports. The Administrative Agent shall have received a probable
maximum loss report (a "PML Report") relating to each Seismic Risk Property,
which PML Report shall address (A) the probable maximum loss that is likely to
be sustained by such Seismic Risk Property in the event of an earthquake or
other seismic casualty at or affecting such Seismic Risk Property, and (B) the
likelihood and likely intensity of an earthquake or other seismic casualty at or
affecting such Seismic Risk Property, each in form and substance satisfactory to
the Administrative Agent in its sole discretion.

 

-80-

--------------------------------------------------------------------------------

 

 

(w)     USA PATRIOT Act, Etc. (i) The Administrative Agent shall have received,
at least five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
"know your customer" and anti-money laundering rules and regulations, including
the USA PATRIOT Act, to the extent requested in writing of the Borrowers at
least ten (10) days prior to the Effective Date, and (ii) to the extent any
Borrower qualifies as a "legal entity customer" under the Beneficial Ownership
Regulation, at least five (5) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Borrowers at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to each
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

 

(x)     Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

 

The Administrative Agent shall notify the Borrower Representative, the Lenders
and the Issuing Bank of the Effective Date, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on the
5th Business Day following the date of this Agreement (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

SECTION 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)     The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct with the same effect as though made on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

 

(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) no
Protective Advance shall be outstanding.

 

(c)     After giving effect to any Revolving Borrowing or the issuance,
amendment, renewal or extension of any Letter of Credit, Availability shall not
be less than zero.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each Loan
Party on the date thereof as to the matters specified in paragraphs (a), (b) and
(c) of this Section.

 

ARTICLE V

Affirmative Covenants.

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

-81-

--------------------------------------------------------------------------------

 

 

SECTION 5.01     Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:

 

(a)     within 120 days after the end of each fiscal year of HF Foods, its
audited consolidated and consolidating balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized standing (without a "going concern" or like qualification, commentary
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
HF Foods and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any management letter prepared by
said accountants;

 

(b)     within forty-five (45) days after the end of each of fiscal quarters of
HF Foods, its consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year
(provided, however, that such comparison with respect to statements of members'
equity and cash flows shall not be required to be delivered with respect to any
fiscal quarter of HF Foods ending prior to the first anniversary of the First
Amendment and Restatement Date), all certified by a Financial Officer of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of HF Foods and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments (it being agreed and
understood that any such financial statements delivered with respect to the
fiscal quarter ending September 30, 2019 shall be on a consolidated basis
inclusive of the B&R Group);

 

(c)     within thirty (30) days after the end of each fiscal month of HF Foods,
other than the last month of a fiscal quarter, its unconsolidated balance sheet
and related statements of operations, as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year;

 

(d)     within 120 days after the end of the fiscal year of B&R Realty ending
December 31, 2019, its unaudited consolidated and consolidating balance sheet
and related statements of operations, members' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all certified by a Financial Officer of
B&R Realty as presenting fairly in all material respects the financial condition
and results of operations of B&R Realty and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(e)     [reserved];

 

(f)     concurrently with any delivery of financial statements under clause (a)
or (b) above with respect to a fiscal month that is the last fiscal month of a
fiscal quarter, a Compliance Certificate executed by the Financial Officer of
Borrower Representative, (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of HF Foods and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13, and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

-82-

--------------------------------------------------------------------------------

 

 

(g)     within 30 days after the beginning of each fiscal year of HF Foods, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and cash flow statement) of
HF Foods and its Subsidiaries for each month of the upcoming fiscal year (the
"Projections") in form and detail reasonably satisfactory to the Administrative
Agent;

 

(h)     within 20 days of the end of each calendar month or within 3 days of the
end of each week in the event that Availability falls below the greater of
(i) $12,500,000 and (ii) 12.5% of the Revolving Commitment, and at such other
times as may be necessary to re-determine Availability or as requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;

 

(i)      together with each Borrowing Base Certificate delivered pursuant to
clause (h), as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent (not in Adobe *.pdf file):

 

(i)      a detailed aging of the Working Capital Borrowers' Accounts, including
all invoices aged by invoice date and due date (with an explanation of the terms
offered), prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

 

(ii)     a schedule detailing the Working Capital Borrowers' Inventory, in form
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate, and (2) including a report of any variances or other results
of Inventory counts performed by the Working Capital Borrowers since the last
Inventory schedule (including information regarding sales or other reductions,
additions, returns, credits issued by Borrowers and complaints and claims made
against the Working Capital Borrowers);

 

(iii)     a worksheet of calculations prepared by the Working Capital Borrowers
to determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;

 

(iv)     a reconciliation of the Working Capital Borrowers' Accounts and
Inventory between (A) the amounts shown in the Working Capital Borrowers'
general ledger and financial statements and the reports delivered pursuant to
clauses (i) and (ii) above and (B) the amounts and dates shown in the reports
delivered pursuant to clauses (i) and (ii) above and the Borrowing Base
Certificate delivered pursuant to clause (h) above as of such date;

 

(v)      a reconciliation of the loan balance per the Working Capital Borrowers'
general ledger to the loan balance under this Agreement; and

 

-83-

--------------------------------------------------------------------------------

 

 

(vi)     a schedule and aging of the Working Capital Borrowers' accounts
payable, delivered electronically in a text formatted file acceptable to the
Administrative Agent;

 

(j)      promptly upon the Administrative Agent's request:

 

(i)       copies of invoices issued by the Working Capital Borrowers in
connection with any Accounts, credit memos, shipping and delivery documents, and
other information related thereto;

 

(ii)      copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party;

 

(iii)     a schedule detailing the balance of all intercompany accounts of the
Loan Parties;

 

(iv)     an updated customer list for the Working Capital Borrowers and their
Subsidiaries, which list shall state the customer's name, mailing address and
phone number, delivered electronically in a text formatted file acceptable to
the Administrative Agent and certified as true and correct by a Financial
Officer of the Borrower Representative;

 

(v)      the Working Capital Borrowers' sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;

 

(vi)     copies of all Tax returns filed by any Loan Party with the IRS; and

 

(vii)     a certificate of good standing or the substantive equivalent available
in the jurisdiction of incorporation, formation or organization for each Loan
Party from the appropriate governmental officer in such jurisdiction;

 

(k)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by any Borrower to its shareholders
generally, as the case may be;

 

(l)     promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Loan Party or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Loan Party or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

 

(m)     promptly following any request therefor, (i) such other information
regarding the operations, assets, liabilities, changes in ownership of Equity
Interests, business affairs and financial condition of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable "know your customer" and anti-money
laundering rule and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and

 

-84-

--------------------------------------------------------------------------------

 

 

(n)     promptly after receipt thereof by any Borrower or any Subsidiary, copies
of each notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other inquiry by the SEC regarding
financial or other operational results of any Borrower or any Subsidiary
thereof.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (n) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on a Borrower's
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower Representative, the Borrower
Representative shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower Representative shall notify the Administrative Agent and each Lender
(by fax or through an Electronic System) of the posting of any such documents
and provide to the Administrative Agent through an Electronic System electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents to it
and maintaining its copies of such documents.

 

SECTION 5.02     Notices of Material Events. The Borrower Representative will
furnish to the Administrative Agent and each Lender prompt (but in any event
within any time period that may be specified below) written notice of the
following:

 

(a)     the occurrence of any Default;

 

(b)     receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that (i) seeks damages in excess of $250,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;

 

(c)     any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

 

(d)     any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance;

 

(e)     within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located;

 

-85-

--------------------------------------------------------------------------------

 

 

(f)     all material amendments to any Material Agreement, together with a copy
of each such amendment;

 

(g)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $250,000;

 

(h)     within five Business Days following receipt thereof, copies of all
notifications received by any Loan Party, whether pursuant to the UCC, the FSA,
PACA or a State Agricultural Law, or otherwise, and whether sent by a seller of
farm products, a lender to such seller, the Secretary of State of any state or
any other Person (including, without limitation, a broker or other third party
intermediary), of any FSA Lien or a State Agricultural Lien, or the imposition
of a PACA Trust; and at such times as may be requested by the Administrative
Agent, a report regarding the total amount of outstanding payables with respect
to farm and agricultural products purchased by the Loan Parties, separately
showing amounts owing to each supplier and identifying the location and state of
each such supplier, whether with respect to farm products purchased directly by
a Loan Party or through a third party intermediary;

 

(i)     any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect;

 

(j)     any material change in accounting or financial reporting practices by
any Loan Party of any Subsidiary; and

 

(k)     any change in the information provided in the Beneficial Ownership
Certification delivered to the Administrative Agent that would result in a
change to the list of beneficial owners identified in such certification.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03     Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

 

SECTION 5.04     Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c)  the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

-86-

--------------------------------------------------------------------------------

 

 

SECTION 5.05     Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

SECTION 5.06     Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to conduct at such Loan
Party's premises field examinations of such Loan Party's assets, liabilities,
books and records, including examining and making extracts from its books and
records, environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Each Loan Party acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties' assets for internal use by the Administrative
Agent and the Lenders. The Loan Parties shall be responsible for the costs and
expenses of one field examination, per location, during any 12-month period (in
addition to the field examination of the HF Group conducted prior to the First
Amendment and Restatement Date); provided, that the Loan Parties shall be
responsible for the costs and expenses of all field examinations conducted while
a Default is in existence.

 

SECTION 5.07     Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (a) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws, the FSA, the PACA and State Agricultural Laws)
and (b) perform in all material respects its obligations under Material
Agreements to which it is a party, except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. Each Loan Party will maintain in effect and
enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective managers, directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08     Use of Proceeds.

 

(a)     The proceeds of the Loans and the Letters of Credit (i) shall have been
used on the First Amendment and Restatement Date to refinance certain
Indebtedness of the HF Group, and to pay out of pocket costs and expenses
relating to the HF Merger and the Transactions occurring on such date, (ii) will
be used on the Effective Date to fund a portion of the purchase price of the B&R
Real Estate Sale and to pay out of pocket costs and expenses relating thereto
and the Transactions occurring on such date, and (iii) will be used after the
Effective Date, for working capital and general corporate purposes in the
ordinary course of business and to make payments on the B&R Realty Seller Note
to the extent permitted by the B&R Realty Subordination Agreement. No part of
the proceeds of any Loan and no Letter of Credit will be used, whether directly
or indirectly, (i) for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X or
(ii) to make any Acquisition other than a Permitted Acquisition.

 

(b)     No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective managers, directors, officers, employees and agents
shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

-87-

--------------------------------------------------------------------------------

 

 

SECTION 5.09     Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section; provided that, with respect to projected financial information,
the Loan Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

SECTION 5.10     Insurance.

 

(a)     Each Loan Party will, and will cause each Subsidiary to, maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (i) insurance in such amounts (with no greater
risk retention) and against such risks (including, without limitation: loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (ii) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Administrative Agent,
upon request of the Administrative Agent, but no less frequently than annually,
information in reasonable detail as to the insurance so maintained.

 

(b)     In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a "Special Flood Hazard
Area", the applicable Loan Party shall purchase and maintain flood insurance on
such Collateral (including any personal property which is located on any real
property leased by such Loan Party within a "Special Flood Hazard Area"). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the Commitment or the total replacement cost value of the
improvements.

 

(c)     Except to the extent otherwise agreed to in writing by Administrative
Agent in its sole discretion, each applicable Loan Party or Subsidiary will
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company, earthquake insurance for
each Seismic Risk Property in an amount acceptable to the Lender, based on the
PML Report for such Seismic Risk Property, and with deductible amounts
acceptable to the Administrative Agent, together with seismic business
interruption insurance coverage acceptable to the Administrative Agent. The
Borrowers will furnish to the Administrative Agent information in reasonable
detail as to the insurance so maintained.

 

(d)     All insurance policies required hereunder or under this Section 5.10
shall name the Administrative Agent as an additional insured or as lender loss
payee, as applicable, and shall contain lender loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Administrative Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral, including without limitation any proceeds of
earthquake insurance, shall be payable to the Administrative Agent; (ii) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy; and (iii) such policy and lender loss payable
or mortgagee clauses may be canceled, amended, or terminated only upon at least
30 days prior written notice given to the Administrative Agent.

 

-88-

--------------------------------------------------------------------------------

 

 

(e)     All premiums on such insurance shall be paid when due, and copies of the
policies delivered to the Administrative Agent. If a Loan Party fails to obtain
any insurance as required by this Section 5.10, the Administrative Agent may
obtain such insurance at the Borrowers' expense. By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from the applicable Loan Party's failure to maintain such insurance or pay any
premiums therefor.

 

SECTION 5.11     Casualty and Condemnation. The Borrower Representative will
(a) furnish to the Administrative Agent and the Lenders prompt written notice of
any casualty or other insured damage to any material portion of the Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

SECTION 5.12     Appraisals. At any time that the Administrative Agent requests,
each Loan Party will, and will cause each Subsidiary to, provide the
Administrative Agent with appraisals or updates thereof of its Inventory from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by any applicable Requirement
of Law. The Loan Parties shall be responsible for the costs and expenses of one
(1) Inventory appraisal during any 12-month period (in addition to the
appraisals conducted prior to the First Amendment and Restatement Date of the
Inventory of the HF Group). The Loan Parties shall be responsible for the costs
and expenses of any real property appraisals required pursuant to any applicable
Requirement of Law, in addition to the real property appraisals conducted prior
to the Effective Date of the real property of the Real Estate Borrowers.
Additionally, there shall be no limitation on the number or frequency of
Inventory and real property appraisals conducted while a Default is in
existence, and the Loan Parties shall be responsible for the costs and expenses
of such appraisals.

 

SECTION 5.13     Depository Banks. Each Borrower and each Subsidiary will
maintain the Administrative Agent as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, investment and other deposit accounts for the conduct of its business;
provided, that the HF Group need not comply with the foregoing until 90 days
after the First Amendment and Restatement Date (or such later date as the
Administrative Agent shall agree in its sole discretion). Each depositary
account of any Loan Party that is located at any bank other than JPMCB shall be
closed no later than 90 days after the First Amendment and Restatement Date (or
such later date as the Administrative Agent shall agree in its sole discretion).

 

SECTION 5.14     Additional Collateral; Further Assurances.

 

(a)     Subject to applicable Requirement of Law, each Loan Party will cause
each Domestic Subsidiary in existence on the Effective Date, other than an
Excluded Subsidiary, and each Domestic Subsidiary formed or acquired after the
Effective Date to become a Loan Party by executing a Joinder Agreement. In
connection therewith, the Administrative Agent shall have received all
documentation and other information regarding such newly formed or acquired
Subsidiaries as may be required to comply with the applicable "know your
customer" rules and regulations, including the USA Patriot Act. Upon execution
and delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits, duties
and obligations in such capacity under the Loan Documents and (ii) will grant
Liens to the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any parcel of real property located in the
U.S. owned by any Loan Party, other than real property subject to financing on
the Effective Date that is permitted under Section 6.01.

 

-89-

--------------------------------------------------------------------------------

 

 

(b)     Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (other than an Excluded
Subsidiary) and (ii) 65% of the issued and outstanding Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary directly
owned by such Loan Party or any Domestic Subsidiary to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, pursuant
to the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request.

 

(c)     Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary (other than an Excluded Subsidiary) to, execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and all
at the expense of the Loan Parties.

 

(d)     If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.

 

SECTION 5.15     Receivables.

 

(a)     Certain Agreements on Receivables. No Loan Party will make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, the Loan Parties may reduce the amount of Accounts arising from the
sale of Inventory in accordance with their present policies and in the ordinary
course of business.

 

(b)     Collection of Receivables. Except as otherwise provided in this
Agreement or the Security Agreement, each Loan Party will collect and enforce,
at the Loan Party's sole expense, all amounts due or hereafter due to such Loan
Party under the Receivables.

 

(c)     Delivery of Invoices. The Borrowers will deliver to the Administrative
Agent immediately upon its request after the occurrence and during the
continuation of an Event of Default duplicate invoices with respect to each
Account of the Loan Parties bearing such language of assignment as the
Administrative Agent shall specify.

 

-90-

--------------------------------------------------------------------------------

 

 

(d)     Disclosure of Counterclaims on Receivables. If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable exists or (ii) if, to the knowledge of any Loan Party, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to a Receivable, the applicable Borrower will promptly disclose
such fact to the Administrative Agent in writing. The applicable Borrower shall
send the Administrative Agent a copy of each credit memorandum in excess of
$250,000 as soon as issued by any Loan Party, and the Borrowers shall promptly
report each credit memo and each of the facts required to be disclosed to the
Administrative Agent in accordance with this Section 5.15(d) on the Borrowing
Base Certificates delivered hereunder.

 

SECTION 5.16     Inventory and Equipment.

 

(a)     Maintenance of Goods. Each Loan Party will do all things necessary to
maintain, preserve, protect and keep its Inventory and Equipment in good repair
and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of the Loan Party's business and except for
ordinary wear and tear in respect of its Equipment.

 

(b)     Returned Inventory. If an Account Debtor returns any Inventory to a Loan
Party when no Event of Default exists, then such Loan Party shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. The Borrowers shall immediately report
to the Administrative Agent any return involving an amount in excess of
$250,000. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to a Loan Party when an Event of Default exists, such
Loan Party, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent's written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent's prior written consent. All returned Inventory shall be
subject to the Administrative Agent's Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.

 

(c)     Inventory Count; Perpetual Inventory System. Each Loan Party will
conduct sufficient physical cycle counts of the Inventory of such Loan Party in
order to render unqualified opinions on its financial statements in accordance
with the terms of the Credit Agreement. Unless waived by the Administrative
Agent, each Loan Party will maintain at all times a reporting system, in form
and substance satisfactory to Administrative Agent, to report Inventory values
to Administrative Agent.

 

(d)     Equipment. Each Loan Party shall promptly inform the Administrative
Agent of any additions to or deletions from the Equipment which individually
exceed $250,000. Each Loan Party shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Each Loan Party will not, without the
Administrative Agent's prior written consent, alter or remove any identifying
symbol or number on any of such Loan Party's Equipment constituting Collateral.

 

SECTION 5.17     Agricultural Matters. Each applicable Loan Party shall promptly
register as a buyer of farm products with the office of the Secretary of State
or such other designated office of each State that maintains a central filing
system under the FSA and from which such Loan Party purchases farm products
produced in such State. Each Loan Party will comply with all payment
instructions imposed on such Loan Party in any notification received by such
Loan Party, whether pursuant to the UCC, the FSA, PACA, State Agricultural Law,
or otherwise, and whether sent by a seller of farm products, a lender to such
seller, the Secretary of State of any state or any other Person, of any FSA Lien
or State Agricultural Lien or the imposition of a PACA Trust. Each Loan Party
shall pay each of its invoices from vendors and suppliers of farm products in a
manner and within a time period consistent with such Loan Party's past
practices, except for invoices being contested in good faith by appropriate
proceedings and as to which adequate reserves have been taken in accordance with
GAAP.

 

-91-

--------------------------------------------------------------------------------

 

 

SECTION 5.18     Post-Closing Covenant. Each applicable Loan Party shall deliver
each item designated as "Post-Closing" on the Closing Checklist attached hereto
as Exhibit G on or before the date specified therefor on such Closing Checklist
(or such later date as may be agreed to by Administrative Agent in its sole
discretion), each of which shall be in form and substance satisfactory to
Administrative Agent. In addition to the foregoing, (a) within 30 days after the
Effective Date, the Loan Parties shall deliver to the Administrative Agent
(i) ALTA surveys with respect to the real property of R&N Holdings located in
Kernersville, North Carolina and Columbia, South Carolina, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) updated title
insurance policies with respect to the Mortgages on such properties, in form and
substance reasonably satisfactory to the Administrative Agent, and (b) within 90
days after the Effective Date, the Loan Parties shall deliver to the
Administrative Agent and the Lenders Phase II environmental reports prepared by
firms reasonably satisfactory to the Administrative Agent, with respect to the
real properties located at 19317 and 19319 Arenth Avenue, City of Industry,
California, 31056 Genstar Road, Hayward, California and 601 SW 7th Street,
Renton, Washington, which reports shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and shall indicate the
Loan Parties' plans with respect to the remediation of any environmental hazards
identified in such environmental reports.

 

ARTICLE VI

Negative Covenants.

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

SECTION 6.01     Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)     the Secured Obligations;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (f) hereof;

 

(c)     Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

(d)     Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

 

-92-

--------------------------------------------------------------------------------

 

 

(e)     Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$5,000,000 at any time outstanding;

 

(f)     Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the "Refinance Indebtedness") of any of the
Indebtedness described in clauses (b), (e), (i), (j) and (l) hereof (such
Indebtedness being referred to herein as the "Original Indebtedness"); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness,
(iv) such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;

 

(g)     Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(h)     Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

 

(i)     Subordinated Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding;

 

(j)     Indebtedness of any Person that becomes a Loan Party after the date
hereof in connection with a Permitted Acquisition or that is assumed by a Loan
Party in connection with a Permitted Acquisition; provided that (i) such
Indebtedness exists at the time such Permitted Acquisition is consummated and is
not created in contemplation of or in connection therewith, and (ii) the
aggregate principal amount of Indebtedness permitted by clause (i) above,
together with any Refinance Indebtedness in respect thereof permitted by
Section 6.01(f) (it being understood that Indebtedness under clause (i) above
shall constitute "Original Indebtedness" for purposes of Section 6.01(f)), shall
not exceed $2,500,000 at any time outstanding;

 

(k)     other unsecured Indebtedness in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding;

 

(l)      the Chase Equipment Debt;

 

-93-

--------------------------------------------------------------------------------

 

 

(m)    [reserved];

 

(n)     the NSFD 33rd Avenue Mortgage Debt and NSFD 31st Avenue Mortgage Debt;

 

(o)     the Han Feng Mortgage Debt;

 

(p)     the R&N Holdings Mortgage Debt;

 

(q)     the R&N Lexington Mortgage Debt;

 

(r)     the HG Realty Mortgage Debt;

 

(s)     the R&N Charlotte Mortgage Debt; and

 

(t)     Indebtedness owing under the B&R Realty Seller Note so long as such note
remains subordinated to the Obligations pursuant to and in accordance with the
B&R Realty Subordination Agreement.

 

SECTION 6.02     Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

 

(a)     Liens created pursuant to any Loan Document;

 

(b)     Permitted Encumbrances;

 

(c)     any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d)     Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 80% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of such Borrower or Subsidiary or any other
Borrower or Subsidiary;

 

(e)     any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Loan Party after the date hereof prior to the time such Person becomes a Loan
Party; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

-94-

--------------------------------------------------------------------------------

 

 

(f)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

 

(g)     Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

 

(h)     Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(i)     Liens securing the Chase Equipment Debt;

 

(j)      [reserved];

 

(k)     Liens on the NSFD 33rd Avenue Real Estate securing the NSFD 33rd Avenue
Mortgage Debt and Liens on the NSFD 31st Avenue Real Estate securing the
NSFD 31st Avenue Mortgage Debt;

 

(l)      Liens on the R&N Holdings Real Estate securing the Han Feng Mortgage
Debt and the R&N Holdings Mortgage Debt;

 

(m)    Liens on the R&N Lexington Real Estate securing the R&N Lexington
Mortgage Debt;

 

(n)     Liens on the HG Realty Real Estate securing the HG Realty Mortgage Debt;
and

 

(o)     Liens on the R&N Charlotte Real Estate securing the R&N Charlotte
Mortgage Debt.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party's (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clauses (a) and (h) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrances and clauses (a)
and (h) above.

 

SECTION 6.03     Fundamental Changes.

 

(a)     No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or otherwise Dispose of all or any substantial part of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
any Borrower (other than an Excluded Subsidiary) may merge into a Borrower in a
transaction in which such Borrower is the surviving entity, (ii) any Loan Party
(other than a Borrower) may merge into any other Loan Party in a transaction in
which the surviving entity is a Loan Party and (iii) any Subsidiary that is not
a Loan Party may liquidate or dissolve if the Borrower which owns such
Subsidiary determines in good faith that such liquidation or dissolution is in
the best interests of such Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

 

(b)     No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

 

-95-

--------------------------------------------------------------------------------

 

 

(c)     No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably related thereto.

 

(d)     None of B&R, HF Foods or HF Holding will engage in any business or
activity, own any material assets or incur any material liabilities other than
(i) ownership of the Equity Interests of its Subsidiaries, (ii) its obligations
under the Loan Documents, and (iii) maintenance of its existence.

 

(e)     No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the basis in effect on the Effective Date.

 

(f)     No Loan Party will change the accounting basis upon which its financial
statements are prepared.

 

(g)     No Loan Party will change the tax filing elections it has made under the
Code.

 

(h)     No Loan Party will change its organization identification number, if
any, issued by its state of incorporation or other organization.

 

(i)     No Loan Party will change its state of incorporation or organization, in
each case, unless the Administrative Agent shall have received at least 30 days
prior written notice of such change and the Administrative Agent shall have
acknowledged in writing that either (1) such change will not adversely affect
the validity, perfection or priority of the Administrative Agent's security
interest in the Collateral, or (2) any reasonable action requested by the
Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent in any Collateral), provided that, any new location of
incorporation or organization shall be in the continental U.S.

 

SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

 

(a)     Permitted Investments, subject to Deposit Account Control Agreements in
favor of the Administrative Agent for the benefit of the Secured Parties or
otherwise subject to a perfected security interest in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

(b)     investments in existence on the date hereof and described in Schedule
6.04;

 

(c)     investments by the Borrowers and their Subsidiaries in Equity Interests
in their respective Subsidiaries, provided that (i) any such Equity Interests
held by a Loan Party shall be pledged pursuant to the Security Agreement
(subject to the limitations applicable to Equity Interests of a Foreign
Subsidiary referred to in Section 5.14) and (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (ii) to the proviso
to Section 6.04(d) and outstanding Guarantees permitted under clause (ii) to the
proviso to Section 6.04(e)) shall not exceed $2,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

 

-96-

--------------------------------------------------------------------------------

 

 

(d)     loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement, and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding investments permitted under clause (ii) to
the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $2,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

 

(e)     Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d)) shall not exceed $2,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(f)     loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $250,000 at any one time outstanding;

 

(g)     notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor's Accounts in the ordinary course of business, consistent
with past practices;

 

(h)     investments in the form of Swap Agreements permitted by Section 6.07;

 

(i)     investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a permitted acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

 

(j)     investments received in connection with Dispositions permitted by
Section 6.05;

 

(k)     investments constituting deposits described in clauses (c) and (d) of
the definition of the term "Permitted Encumbrances";

 

(l)     Permitted Acquisitions;

 

(m)     loans or advances made by HF Foods after the Effective Date to any
Affiliate that is not a Subsidiary, provided that (i) any such loans and
advances shall be evidenced by a promissory note pledged pursuant to the
Security Agreement, (ii) no Default or Event of Default has occurred and is
continuing or would result immediately after giving effect to such loan or
advance, (iii) immediately after giving effect to and at all times during the
90-day period immediately prior to the making of such loan or advance, the
Working Capital Borrowers shall have Availability calculated on a pro forma
basis after giving effect to such loan or advance of not less than the greater
of (1) $12,500,000 and (2) 12.5% of the Revolving Commitment, (iv) immediately
after giving effect to such loan or advance, the Fixed Charge Coverage Ratio for
the most recently completed four fiscal quarter period prior to the date of such
loan or advance for which the Borrowers are then required to have delivered
interim financial statements to the Administrative Agent in accordance with the
terms hereof, calculated on a pro forma basis, is not less than 1.10 to 1.00,
and (v) HF Foods shall have delivered to the Administrative Agent a certificate
in form and substance reasonably satisfactory to the Administrative Agent
certifying as to the items described in (ii), (iii) and (iv) above and attaching
calculations for items (iv) and (v); and

 

-97-

--------------------------------------------------------------------------------

 

 

(n)     investments in or used to consummate joint ventures (but not
Acquisitions); provided that (i) any Equity Interests held by a Loan Party in
such joint venture shall be pledged pursuant to the Security Agreement (to the
extent such pledge is not prohibited by the applicable joint venture agreement,
partnership agreement or other similar agreement with respect to such joint
venture) and (ii) the aggregate amount of investments made pursuant to this
clause (n) shall not to exceed $2,000,000 at any time outstanding.

 

SECTION 6.05     Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, Dispose of any asset, including any Equity Interest owned by it,
nor will any Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04), except:

 

(a)     Dispositions of (i) Inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus Equipment or property in the ordinary
course of business;

 

(b)     Dispositions of assets to any Borrower or any Subsidiary, provided that
any such Dispositions involving a Subsidiary that is not a Loan Party shall be
made in compliance with Section 6.09;

 

(c)     Dispositions of Accounts in connection with the compromise, settlement
or collection thereof;

 

(d)     Dispositions of Permitted Investments and other investments permitted by
clauses (i) and (j) of Section 6.04;

 

(e)     Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)     Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

 

(g)     the use of cash in the ordinary course of business; and

 

(h)     Dispositions of assets (other than Equity Interests in a Subsidiary
unless all Equity Interests in such Subsidiary are sold) that are not permitted
by any other clause of this Section, provided that the aggregate fair market
value of all assets Disposed of in reliance upon this paragraph (h) shall not
exceed $250,000 during any fiscal year of the Borrowers;

 

provided that all Dispositions permitted hereby (other than those permitted by
paragraphs (b) and (f) above) shall be made for fair value and for at least 75%
cash consideration.

 

SECTION 6.06     Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a "Sale and
Leaseback Transaction"), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

 

-98-

--------------------------------------------------------------------------------

 

 

SECTION 6.07     Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

 

SECTION 6.08     Restricted Payments; Certain Payments of Indebtedness.

 

(a)      No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

 

(i)       HF Foods may declare and make dividends or distributions with respect
to its Equity Interests payable solely in additional shares of its Equity
Interests;

 

(ii)      so long as HF Industrial is a "pass through" entity for federal income
Tax purposes, HF Industrial may make distributions to the holders of its Equity
Interests, in an aggregate amount not greater than the amount necessary for such
holders to pay their actual state and U.S. federal income Tax liabilities in
respect of income earned by HF Industrial, after deducting any unused prior
losses;

 

(iii)     so long as Monterey is a "pass through" entity for federal income Tax
purposes, Monterey may make distributions to the holders of its Equity
Interests, in an aggregate amount not greater than the amount necessary for such
holders to pay their actual state and U.S. federal income Tax liabilities in
respect of income earned by Monterey, after deducting any unused prior losses;

 

(iv)     so long as Ocean West is a "pass through" entity for federal income Tax
purposes, Ocean West may make distributions to the holders of its Equity
Interests, in an aggregate amount not greater than the amount necessary for such
holders to pay their actual state and U.S. federal income Tax liabilities in
respect of income earned by Ocean West, after deducting any unused prior losses;

 

(v)      HF Food's Subsidiaries (other than Ocean West, Monterey, Min Food, HF
Industrial and Kirnland) may make distributions to HF Foods, and HF Foods may
make distributions to the holders of its Equity Interests, in each case
constituting Other Restricted Payments;

 

(vi)     Ocean West may make distributions to the holders of its Equity
Interests, Rongcheng may make distributions to the holders of its Equity
Interests of its portion of such distributions from Ocean West, B&R may pay
dividends to HF Foods in the same amount, and HF Foods may pay dividends to the
holders of its Equity Interests in the same amount, in each case constituting
Other Restricted Payments;

 

-99-

--------------------------------------------------------------------------------

 

 

(vii)     Min Food may pay dividends to the holders of its Equity Interests, B&R
may pay dividends to HF Foods in the same amount and HF Foods may pay dividends
to the holders of its Equity Interests of its portion of such dividends from Min
Food, in each case constituting Other Restricted Payments;

 

(viii)    Monterey may make distributions to the holders of its Equity
Interests, Rongcheng may make distributions to the holders of its Equity
Interests of its portion of such distributions from Monterey, B&R may pay
dividends to HF Foods in the same amount and HF Foods may pay dividends to the
holders of its Equity Interests in the same amount, in each case constituting
Other Restricted Payments;

 

(ix)     Kirnland may pay dividends to the holders of its Equity Interests, HF
Holding may pay dividends to HF Foods in the same amount and HF Foods may pay
dividends to the holders of its Equity Interests of its portion of such
dividends from Kirnland, in each case constituting Other Restricted Payments;
and

 

(x)      HF Industrial may pay dividends to the holders of its Equity Interests,
Han Feng may pay dividends to HF Holding in the same amount, HF Holding may pay
dividends to HF Foods in the same amount and HF Foods may pay dividends to the
holders of its Equity Interests of its portion of such dividends from HF
Industrial, in each case constituting Other Restricted Payments.

 

(b)      No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i)       payment of Indebtedness created under the Loan Documents;

 

(ii)      payment of the Chase Equipment Debt;

 

(iii)     payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness (other than the B&R Realty
Seller Note) prohibited by the subordination provisions thereof or the
subordination agreement relating thereto;

 

(iv)     refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(v)      payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;

 

(vi)     payment of regularly scheduled interest as and when due in respect of
the B&R Realty Seller Note, other than payments in respect thereof prohibited by
the B&R Realty Subordination Agreement; and

 

(vii)    voluntary payments of principal in respect of the B&R Realty Seller
Note, so long as (a) immediately after giving effect to such payment the Payment
Condition shall be satisfied and (b) such payment is not prohibited by the B&R
Realty Subordination Agreement.

 

-100-

--------------------------------------------------------------------------------

 

 

SECTION 6.09     Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm's-length basis from
unrelated third parties, (b) transactions between or among any Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to members of the board of managers or
directors of any Borrower or any Subsidiary who are not employees of such
Borrower or Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, managers, directors, officers
or employees of the Borrowers or their Subsidiaries in the ordinary course of
business, (h) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock or membership interest options and stock or membership
interest ownership plans approved by HF Foods' board of directors and
(i) payment by each applicable Working Capital Borrower to the applicable
Subsidiary that owns the real property on which such Working Capital Borrower
operates of lease amounts not less favorable to such Working Capital Borrower
than could be obtained on an arm's-length basis from unrelated third parties. No
Loan Party will, nor will it permit any Subsidiary to, make any advance or loan
to any of its suppliers that are Affiliates, except loans and advances that are
at prices and on terms and conditions not less favorable to such Loan Party or
such Subsidiary than could be obtained on an arm's-length basis from unrelated
third parties.

 

SECTION 6.10     Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to make distributions or pay dividends with respect to
any of its Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law, by any Loan
Document or by the agreements evidencing the Chase Equipment Debt, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vi) the foregoing shall not apply to customary
restrictions contained in joint venture agreements, partnership agreements and
other similar agreements with respect to a joint ownership arrangement
restricting the disposition or distribution of assets or property of such joint
venture, partnership or other joint ownership entity, so long as such
encumbrances or restrictions are applicable solely to such joint venture and are
not applicable to the property or assets of any other Person.

 

-101-

--------------------------------------------------------------------------------

 

 

SECTION 6.11     Amendment of Material Documents. No Loan Party will, nor will
it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) (i) any agreement relating to any Subordinated Indebtedness, except to the
extent permitted in the subordination provisions thereof or the subordination
agreement relating thereto or (ii) the B&R Realty Seller Note, except to the
extent permitted by the B&R Realty Subordination Agreement, (b) its charter,
articles or certificate of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational or governing
documents, to the extent any such amendment, modification or waiver would be
adverse to the rights or interests of Lenders, (c) the HF Merger Documents or
B&R Real Estate Sale Documents, to the extent any such amendment, modification
or waiver would be adverse to the rights or interests of Lenders, or (d) any
other Material Agreement, to the extent any such amendment, modification or
waiver would be adverse to the rights or interests of Lenders.

 

SECTION 6.12     [Reserved].

 

SECTION 6.13     Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio of HF Foods and its consolidated Subsidiaries, as of
the end of any fiscal quarter (including the fiscal quarter ending September 30,
2019) to be less than 1.10 to 1.00.

 

ARTICLE VII

Events of Default.

 

If any of the following events ("Events of Default") shall occur:

 

(a)     the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)     the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made (or in any respect with respect to any
representation or warranty qualified by materiality or Material Adverse Effect);

 

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party's
existence), 5.08 or 5.18 or in Article VI;

 

(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party's
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.10, 5.11, 5.13, 5.15 or 5.16 of this Agreement or (ii) 15 days
after the earlier of any Loan Party's knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

 

-102-

--------------------------------------------------------------------------------

 

 

(f)     any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05;

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(i)     any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)     any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

 

(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $1,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or Subsidiary to enforce any such
judgment; or (ii) any Loan Party or Subsidiary shall fail within thirty (30)
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(l)      an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(m)    a Change in Control shall occur;

 

-103-

--------------------------------------------------------------------------------

 

 

(n)     the occurrence of any "default", as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

 

(o)     the Loan Guaranty or any Obligation Guaranty shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty or any Obligation
Guaranty, or any Loan Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty or any Obligation Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty or any Obligation Guaranty to which it is a party, or shall
give notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 10.08 or any notice of termination delivered
pursuant to the terms of any Obligation Guaranty;

 

(p)     except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;

 

(q)     any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

(r)     any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

 

(s)     any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $250,000;

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees (including, for the avoidance of
doubt, any break funding payments) and other obligations of the Borrowers
accrued hereunder and under any other Loan Document, shall become due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers, and (iii)
require cash collateral for the LC Exposure in accordance with Section 2.06(j)
hereof; and in the case of any event with respect to the Borrowers described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding and the cash collateral for the
LC Exposure, together with accrued interest thereon and all fees (including, for
the avoidance of doubt, any break funding payments) and other obligations of the
Borrowers accrued hereunder and under any other Loan Documents, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, increase the rate of interest applicable to the Loans and other
Obligations as set forth in this Agreement and exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

 

-104-

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

The Administrative Agent.

 

SECTION 8.01     Authorization and Action.

 

(a)     Each Lender, on behalf of itself and any of its Affiliates that are
Secured Parties and the Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and the Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender's or such Issuing Bank's behalf. Without
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

 

(b)     As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

-105-

--------------------------------------------------------------------------------

 

 

(c)     In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Bank (except in limited circumstances expressly provided
for herein relating to the maintenance of the Register), and its duties are
entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(i)     the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or Secured Party or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
"agent" (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

 

(ii)     nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

 

(d)     The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e)     No Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and no Arranger shall incur any
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.

 

(f)     In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under
Sections 2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding;
and

 

-106-

--------------------------------------------------------------------------------

 

 

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and, except solely to the extent of the
Borrowers' right to consent pursuant to and subject to the conditions set forth
in this Article, no Borrower nor any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

 

SECTION 8.02     Administrative Agent's Reliance, Indemnification, Etc.

 

(a)     Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

 

(b)     The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a "notice of
default") is given to the Administrative Agent by the Borrower Representative, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral.

 

-107-

--------------------------------------------------------------------------------

 

 

(c)     Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

 

SECTION 8.03     Posting of Communications.

 

(a)     The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the "Approved Electronic Platform").

 

(b)     Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

-108-

--------------------------------------------------------------------------------

 

 

(c)     THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED "AS
IS" AND "AS AVAILABLE". THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, "APPLICABLE PARTIES")
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY'S OR THE ADMINISTRATIVE
AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

 

"Communications" means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

 

(d)     Each Lender and Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender's or Issuing Bank's (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

 

(e)     Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent's generally applicable
document retention procedures and policies.

 

(f)     Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

 

SECTION 8.04     The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms "Issuing Bank", "Lenders", "Required Lenders", "Required
Revolving Lenders", "Supermajority Revolving Lenders" and any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, Required Revolving Lenders or Supermajority
Revolving Lenders, as applicable. The Person serving as the Administrative Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with, any Loan Party, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Bank.

 

-109-

--------------------------------------------------------------------------------

 

 

SECTION 8.05     Successor Administrative Agent.

 

(a)     The Administrative Agent may resign at any time by giving 30 days' prior
written notice thereof to the Lenders, the Issuing Bank and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right,
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative
Agent's giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower Representative (which
approval may not be unreasonably withheld and shall not be required while an
Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

 

(b)     Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent's
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.

 

-110-

--------------------------------------------------------------------------------

 

 

SECTION 8.06     Acknowledgements of Lenders and Issuing Bank.

 

(a)     Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
or any other Lender , or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger, or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)     Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan Document pursuant to which it shall have become a Lender
hereunder.

 

(c)     Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties' books and records, as well as on representations of the Loan Parties'
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to a Borrower, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys' fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

SECTION 8.07     Collateral Matters.

 

(a)     Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party's right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a "representative" of the Secured Parties
within the meaning of the term "secured party" as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

 

-111-

--------------------------------------------------------------------------------

 

 

(b)     In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

 

(c)     The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(b). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent's Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

 

SECTION 8.08     Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties' ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

-112-

--------------------------------------------------------------------------------

 

 

SECTION 8.09     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)      such Lender is not using "plan assets" (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

-113-

--------------------------------------------------------------------------------

 

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that
none of the Administrative Agent, any Arranger, or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

 

(c)     The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker's acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

SECTION 8.10     Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the "Flood
Laws"). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

-114-

--------------------------------------------------------------------------------

 

 

ARTICLE IX

Miscellaneous.

 

SECTION 9.01     Notices.

 

(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)       if to any Loan Party, to the Borrower Representative at:

 

HF Foods Group Inc.
19319 Arenth Ave, City of Industry, CA 91748
Facsimile: (626) 338-7133
Electronic Mail: peterzhang@rongcheng.us
Attention: Xiao Mou Zhang, Chief Executive Officer

with a copy to:

HF Foods Group Inc.
6001 W. Market St.
Greensboro, North Carolina 27409
Facsimile: (336) 268-2083
Electronic Mail: min@hffoodsgroup.com
Attention: Zhou Min Ni, CEO

 

(ii)      if to the Administrative Agent, JPMCB in its capacity as an Issuing
Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

 

JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Credit Risk Manager for
                     HF Foods Group Inc., Michael Fine
Email: michael.fine@jpmorgan.com
Facsimile No.: (312) 233-2300

 

(iii)     if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(C) delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

 

-115-

--------------------------------------------------------------------------------

 

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or Approved Electronic
Platforms, as applicable, or pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to Compliance Certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems or
Approved Electronic Platforms, as applicable, pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise proscribes,
all such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

 

(c)     Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

SECTION 9.02     Waivers; Amendments.

 

(a)     No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

-116-

--------------------------------------------------------------------------------

 

 

(b)     Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase) and subject to Section 2.14(c) and Section
9.02(e) below, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (provided
that any amendment or modification of the financial covenants in this Agreement
(or any defined term used therein) shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (ii)), (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.09(c) or
Section 2.18(b) or (d) in a manner that would alter the ratable reduction of
Commitments or the manner in which payments are shared, without the written
consent of each Lender (other than any Defaulting Lender), (v) increase the
advance rates set forth in the definition of Borrowing Base or add new
categories of eligible assets, without the written consent of the Supermajority
Revolving Lenders, (vi) change any of the provisions of this Section or the
definition of "Required Lenders" or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) release any Loan Guarantor from its obligation under its Loan Guaranty or
Obligation Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (viii) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender); provided further that no such agreement shall amend or modify
the provisions of Section 2.07 or any letter of credit application and any
bilateral agreement between the Borrower Representative and the Issuing Bank
regarding the Issuing Bank's Issuing Bank Sublimit or the respective rights and
obligations between any Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.

 

(c)     The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$5,000,000 during any calendar year without the prior written authorization of
the Required Lenders(it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

 

-117-

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

 

SECTION 9.03     Expenses; Indemnity; Damage Waiver.

 

(a)     The Loan Parties shall, jointly and severally, pay all (i) reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through any Electronic
System or Approved Electronic Platform) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:

 

(A)     collateral monitoring, collateral reviews, environmental reviews,
appraisals (subject to the reimbursement limitations contained in Section 5.12),
and insurance reviews and PML Reports and other seismic reviews;

 

(B)     field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, including field examination fees currently equal to
$125 per hour per examiner, plus out-of-pocket expenses, subject to the
reimbursement limitations contained in Section 5.06;

 

(C)     background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(D)     Taxes, fees and other charges for (1) lien and title searches and title
insurance, (2) periodic searches of central filing locations under the FSA and
periodic searches under any applicable State Agricultural Laws and (3) recording
the Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue the Administrative Agent's Liens;

 

-118-

--------------------------------------------------------------------------------

 

 

(E)     sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take;

 

(F)     forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral; and

 

(G)     fees and expenses of other advisors and professionals engaged by the
Administrative Agent.

 

All of the foregoing fees, costs and expenses may be charged to the Working
Capital Borrowers as Revolving Loans or to another deposit account, all as
described in Section 2.18(c).

 

(b)     The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, each Arranger, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation, arbitration or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation, arbitration
or proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

 

(c)     Each Lender severally agrees to pay any amount required to be paid by
any Loan Party under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, each Issuing Bank and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an "Agent Indemnitee") (to
the extent not reimbursed by a Loan Party and without limiting the obligation of
any Loan Party to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided,
further, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee's gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the Payment in Full
of the Secured Obligations.

 

-119-

--------------------------------------------------------------------------------

 

 

(d)     To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04     Successors and Assigns.

 

(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower or Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower or Loan Party without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)      (i)          Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

(A)     the Borrower Representative, provided that the Borrower Representative
shall be deemed to have consented to any such assignment of all or a portion of
the Revolving Loans and Commitments unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

-120-

--------------------------------------------------------------------------------

 

 

(B)     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of the Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)     the Issuing Bank, provided, that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of the Term Loan; and

 

(D)     the Swingline Lender, provided, that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of the Term Loan.

 

(ii)      Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about HF Foods, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including Federal and
state securities laws.

 

(E)     no assignment shall be permitted if, as of the date hereof, any event or
circumstance exists which would result in the Borrowers being obligated to pay
any greater amount hereunder to the assignee than the Borrowers would be
obligated to pay to the assigning Lender if such assignment were not to occur.

 

-121-

--------------------------------------------------------------------------------

 

 

For the purposes of this Section 9.04(b), the terms "Approved Fund" and
"Ineligible Institution" have the following meanings:

 

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

"Ineligible Institution" means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, with respect to clause (c), such holding company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or portions
of the Commitment, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business or (d) a Loan Party or a Subsidiary or other Affiliate of
a Loan Party.

 

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)     Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee's completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

-122-

--------------------------------------------------------------------------------

 

 

(c)     Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a "Participant") other
than an Ineligible Institution in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Loan Parties, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. No Participant shall have any direct or indirect
voting rights hereunder except that no amendment, modification, waiver or
consent hereunder may, without the consent of such Participant, (A) increase
such Participant's participation interest hereunder, (B) extend the date
scheduled for payment of any amount due to such Participant hereunder, or
(C) reduce the principal amount of the Loans in which such Participant has a
participation interest hereunder, or reduce the amount or rate of interest or
any fees payable to such Participant (other than any increase in interest during
the continuance of an Event of Default, which may be waived by the
Administrative Agent).

 

Each Lender that sells a participation agrees, at the Borrowers' request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement or
any other Loan Document (the "Participant Register"); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

-123-

--------------------------------------------------------------------------------

 

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06     Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
"execution," "signed," "signature," "delivery," and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

-124-

--------------------------------------------------------------------------------

 

 

SECTION 9.07     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, the Issuing Bank or any
such Affiliate, to or for the credit or the account of any Loan Party against
any and all of the Secured Obligations held by such Lender, the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Bank or their respective Affiliates shall have made any demand under the
Loan Documents and although such obligations may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender or the Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have.

 

SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws of the State of Illinois, but giving effect to federal laws
applicable to national banks.

 

(b)     Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document, the Collateral
or the consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of Illinois.

 

-125-

--------------------------------------------------------------------------------

 

 

(c)     Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any U.S.
federal or Illinois state court sitting in Chicago, Illinois, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Documents, the transactions relating hereto or thereto, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Illinois State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(d)     Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(e)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-126-

--------------------------------------------------------------------------------

 

 

SECTION 9.12     Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower Representative, (h) to holders of Equity
Interests in any Loan Party, (i) to any Person providing a Guarantee of all or
any portion of the Secured Obligations, or (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the Loan
Parties, or (k) on a confidential basis to (1) any rating agency in connection
with rating HF Foods or its Subsidiaries or the credit facilities provided for
herein or (2) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein.

 

For the purposes of this Section, "Information" means all information received
from any Loan Party relating to the Loan Parties or their business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the Loan
Parties and other than information pertaining to this Agreement provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Loan Parties after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HF FOODS, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HF FOODS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

SECTION 9.13     Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Federal Reserve Board) for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

 

-127-

--------------------------------------------------------------------------------

 

 

SECTION 9.14     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

 

SECTION 9.15     Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

SECTION 9.16     Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent's request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent's instructions.

 

SECTION 9.17     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.18     Marketing Consent.

 

The Borrowers hereby authorize JPMCB and its affiliates (collectively, the
"JPMCB Parties"), at their respective sole expense, but without any prior
approval by the Borrowers, to publish such tombstones and give such other
publicity to this Agreement as each may from time to time determine in its sole
discretion. The foregoing authorization shall remain in effect unless and until
the Borrower Representative notifies JPMCB in writing that such authorization is
revoked.

 

SECTION 9.19     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

-128-

--------------------------------------------------------------------------------

 

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.20     No Fiduciary Duty, etc.

 

(a)     Each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries' understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm's
length contractual counterparty to each Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

 

(b)     Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries' understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

(c)     In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries' understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which a Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with such Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Borrower, confidential
information obtained from other companies.

 

-129-

--------------------------------------------------------------------------------

 

 

SECTION 9.21     Hazard Insurance Disclosure. This Section is being furnished by
the Administrative Agent in compliance with Section 2955.5(b) of the California
Civil Code. California Civil Code Section 2955.5(a) reads as follows: "No lender
shall require a borrower, as a condition of receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property". Each Borrower acknowledges and
agrees that the above disclosure was made by the Administrative Agent to the
Borrowers prior to execution of this Agreement and the other Loan Documents.

 

SECTION 9.22     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
"QFC Credit Support" and each such QFC a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "U.S. Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of Illinois and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a "Covered
Party") becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

SECTION 9.23     Reaffirmation. Each Borrower and each Guarantor that is a party
thereto hereby acknowledges and reaffirms its obligations under each of the Loan
Documents delivered in connection with or pursuant to the Existing Credit
Agreement to which it is a party, including, without limitation, any grant of
security interest, as applicable, contained therein, in each case as amended,
restated, supplemented or otherwise modified prior to or as of the date hereof
(collectively, the "Reaffirmed Documents"). Each such Borrower and Guarantor
further acknowledges and confirms that the Administrative Agent's Liens in the
Collateral of such Persons shall be deemed to be continuously granted and
perfected from the earliest date of the granting and perfection thereof under
the Existing Credit Agreement and the other Reaffirmed Documents. Each of the
Reaffirmed Documents to which it is a party shall remain in full force and
effect following the execution and delivery of this Agreement. All references in
any of the Reaffirmed Documents to the "Credit Agreement" shall be deemed to
refer to this Agreement. Except as set forth in the immediately preceding
paragraph, and except as otherwise expressly amended on or prior to the date
hereof, each of the Reaffirmed Documents shall remain in full force and effect.

 

-130-

--------------------------------------------------------------------------------

 

 

ARTICLE X

Loan Guaranty

 

SECTION 10.01     Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely, unconditionally and irrevocably guarantees to the
Secured Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys' and paralegals' fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Bank and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the "Guaranteed Obligations"; provided, however, that
the definition of "Guaranteed Obligations" shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

 

SECTION 10.02     Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an "Obligated Party"), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 10.03     No Discharge or Diminishment of Loan Guaranty.

 

(a)     Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

 

(b)     The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

-131-

--------------------------------------------------------------------------------

 

 

(c)     Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
Payment in Full of the Guaranteed Obligations).

 

SECTION 10.04     Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been Paid in Full. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

SECTION 10.05     Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

 

SECTION 10.06     Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor's obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

-132-

--------------------------------------------------------------------------------

 

 

SECTION 10.07     Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers' financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08     Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

 

SECTION 10.09     Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

SECTION 10.10     Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor's obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

SECTION 10.11     Contribution.

 

(a)     To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a "Guarantor Payment") which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor's "Allocable Amount" (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

-133-

--------------------------------------------------------------------------------

 

 

(b)     As of any date of determination, the "Allocable Amount" of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)     This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

 

(d)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)     The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the Payment in
Full of the Guaranteed Obligations and the termination of this Agreement.

 

SECTION 10.12     Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

SECTION 10.13     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

SECTION 10.14     Waivers of Other Rights and Defenses. If any Loan Guarantor is
not the primary obligor under the Obligations, such Loan Guarantor agrees as
follows:

 

(a)     SUCH LOAN GUARANTOR HEREBY WAIVES ANY RIGHTS OF SUBROGATION,
REIMBURSEMENT, INDEMNIFICATION, AND CONTRIBUTION OF ANY OTHER RIGHTS AND
DEFENSES THAT ARE OR MAY BECOME AVAILABLE TO LOAN GUARANTOR BY REASON OF
SECTIONS 2787 TO 2855, INCLUSIVE, SECTION 2899 OR SECTION 3433 OF THE CALIFORNIA
CIVIL CODE OR SECTION 3605 OF THE CALIFORNIA COMMERCIAL CODE. SUCH LOAN
GUARANTOR HAS BEEN MADE AWARE OF THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
2856, HAS READ AND UNDERSTANDS THE PROVISIONS OF THAT STATUTE, HAS BEEN ADVISED
BY ITS COUNSEL AS TO THE SCOPE, PURPOSE AND EFFECT OF THAT STATUTE, AND BASED
THEREON, AND WITHOUT LIMITING THE FOREGOING WAIVERS, SUCH LOAN GUARANTOR AGREES
TO WAIVE ALL SURETYSHIP RIGHTS AND DEFENSES DESCRIBED IN CALIFORNIA CIVIL CODE
SECTION 2856(a);

 

-134-

--------------------------------------------------------------------------------

 

 

(b)     The provisions of this Section 9.14(b) are applicable if any Obligation
is or becomes secured by California real property;

 

(c)     Each Loan Guarantor waives all rights and defenses that such Loan
Guarantor may have because any of the Obligations is secured by real property.
This means, among other things: (i) the Administrative Agent may collect from
such Loan Guarantor without first foreclosing on any real or personal property
Collateral pledged by any Borrower; and (ii) if the Administrative Agent
forecloses on any real property Collateral pledged by any Borrower: (1) the
amount of the Obligations may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the Collateral is worth more
than the sale price, and (2) the Administrative Agent may collect from such Loan
Guarantor even if the Administrative Agent, by foreclosing on the real property
Collateral, has destroyed any right such Loan Guarantor may have to collect from
the Borrowers. This is an irrevocable and unconditional waiver of any rights and
defenses each Loan Guarantor may have because any of the Obligations is secured
by real property. THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY
RIGHTS OR DEFENSES BASED UPON SECTION 580a, 580b, 580d, OR 726 OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE.

 

(d)     Each Loan Guarantor waives all rights and defenses arising out of an
election of remedies by the Administrative Agent, even though the election of
remedies, such as non-judicial foreclosure with respect to security for any
Obligation, has destroyed such Loan Guarantor's rights of subrogation and
reimbursement against the principal under the Obligation by the operation of
Section 580d of the Code of Civil Procedure or otherwise.

 

ARTICLE XI

The Borrower Representative.

 

SECTION 11.01     Appointment; Nature of Relationship.

 

HF Foods is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the "Borrower Representative") hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s). The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

 

SECTION 11.02     Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

-135-

--------------------------------------------------------------------------------

 

 

SECTION 11.03     Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

 

SECTION 11.04     Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

 

SECTION 11.05     Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

 

SECTION 11.06     Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

SECTION 11.07     Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its separate portion of the Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificate required pursuant to the
provisions of this Agreement.

 

(Signature Pages Follow)

 

-136-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

WORKING CAPITAL BORROWERS:

HF Foods Group Inc.


By:                                                                   
Name:                                                            
Title:                                                             

     

B&R GLOBAL HOLDINGS, INC.


By:                                                                  
Name:                                                            
Title:                                                               

     

RONGCHENG TRADING, LLC


By:                                                                  
Name:                                                            
Title:                                                               

     

CAPITAL TRADING LLC


By:                                                                  
Name:                                                            
Title:                                                               

     

WIN WOO TRADING, LLC

 
By:                                                                  
Name:                                                            
Title:                                                               

     

R & C TRADING L.L.C.


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

GREAT WALL SEAFOOD LA, LLC

 


By:                                                                  
Name:                                                             
Title:                                                               

     

B & L TRADING, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

MOUNTAIN FOOD, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

OCEAN WEST FOOD SERVICES, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

MIN FOOD INC. 


By:                                                                  
Name:                                                             
Title:                                                               

     

MONTEREY FOOD SERVICES, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

HAN FENG, INC.


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

NEW SOUTHERN FOOD DISTRIBUTORS, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

KIRNLAND FOOD DISTRIBUTION, INC.


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

REAL ESTATE BORROWERS:

B & R REALTY, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

LUCKY REALTY, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

GENSTAR REALTY, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

MURRAY PROPERTIES, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

FORTUNE LIBERTY, LLC


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

A & KIE, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

LENFA FOOD, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

BIG SEA REALTY, LLC


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

B&R GROUP LOGISTICS HOLDING LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

BEST CHOICE TRUCKING, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

HAPPY FM GROUP, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

KYL GROUP, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

GM FOOD SUPPLIES, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

MF FOOD SERVICES, INC.


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

GOLDEN WELL INC


By:                                                                  
Name:                                                             
Title:                                                               

     

HAYWARD TRUCKING, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

NEW BERRY TRADING, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

YI Z SERVICE LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

LIN'S DISTRIBUTION INC, INC


By:                                                                  
Name:                                                             
Title:                                                               

     

ROYAL TRUCKING SERVICES, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

ROYAL SERVICE INC


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

IRWINDALE POULTRY, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

LIN'S FARMS, LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

KAMI TRADING INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

AMERICAN FORTUNE FOODS INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

TRUSE TRUCKING INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

MORNING FIRST DELIVERY, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

R & N HOLDINGS, LLC


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

R & N CHARLOTTE, L.L.C.


By:                                                                  
Name:                                                             
Title:                                                               

     

R & N LEXINGTON, L.L.C.


By:                                                                  
Name:                                                             
Title:                                                               

     

KIRNSWAY MANUFACTURING INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

CHINESETG, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

B&B TRUCKING SERVICES, INC.


By:                                                                  
Name:                                                             
Title:                                                               

     

HG REALTY LLC


By:                                                                  
Name:                                                             
Title:                                                               

     

HF GROUP HOLDING CORPORATION


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

HF FOODS INDUSTRIAL, L.L.C.


By:                                                                  
Name:                                                             
Title:                                                               

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent,
Issuing Bank and Swingline Lender


By:                                                                  
Name:                                                             
Title:                                                               

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

COMERICA BANK, as a Lender


By:                                                                  
Name:                                                             
Title:                                                               

 

Signature Page to Second Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

 

COMMITMENT SCHEDULE

 

Lender

Revolving

Commitment

Term Loan

Commitment1

Commitment

JPMorgan Chase Bank, N.A.

$ 80,000,000

$60,480,000

$140,480,000

Comerica Bank

$ 20,000,000

$15,120,000

$ 35,120,000

Total

$100,000,000

$75,600,000

$175,600,000

 

 

--------------------------------------------------------------------------------

1 The amounts set forth in this column represent the outstanding principal
balance of the Term Loan on the Effective Date after giving effect to the
funding of the Additional Term Loan Advance. The commitments of the Lenders to
make the Existing Term Loan terminated concurrently with the making of the
Existing Term Loan on the Original Closing Date. The commitments of the Lenders
to fund the Additional Term Loan Advance terminated concurrently with the making
of the Additional Term Loan Advance on the Effective Date.

 

 

Commitment Schedule

 